Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of March 20, 2009

among

FOOT LOCKER, INC.,
as the Borrower,

The Guarantors Named Herein,

BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Swing Line Lender
and
L/C Issuer,

and

The Other Lenders Party Hereto

JPMORGAN CHASE BANK, N.A. and WELLS FARGO RETAIL FINANCE, LLC,
as Co-Syndication Agents

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent

BANC OF AMERICA SECURITIES LLC and J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

41

1.03

 

Accounting Terms

 

42

1.04

 

Rounding

 

43

1.05

 

Times of Day

 

43

1.06

 

Letter of Credit Amounts

 

43

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

43

 

 

 

2.01

 

Committed Loans; Reserves

 

43

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

 

44

2.03

 

Letters of Credit

 

46

2.04

 

Swing Line Loans

 

53

2.05

 

Prepayments

 

56

2.06

 

Termination or Reduction of Commitments

 

57

2.07

 

Repayment of Loans

 

58

2.08

 

Interest

 

58

2.09

 

Fees

 

59

2.10

 

Computation of Interest and Fees

 

59

2.11

 

Evidence of Debt

 

59

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

60

2.13

 

Sharing of Payments by Lenders

 

61

2.14

 

Settlement Amongst Lenders

 

62

2.15

 

Increase in Commitments

 

63

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

64

 

 

 

3.01

 

Taxes

 

64

3.02

 

Illegality

 

66

3.03

 

Inability to Determine Rates

 

67

3.04

 

Increased Costs; Reserves on LIBO Rate Loans

 

67

3.05

 

Compensation for Losses

 

68

3.06

 

Mitigation Obligations; Replacement of Lenders

 

69

3.07

 

Survival

 

69

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

69

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

69

4.02

 

Conditions to all Credit Extensions

 

72

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

73

 

 

 

5.01

 

Existence, Qualification and Power

 

73

5.02

 

Authorization; No Contravention

 

73

5.03

 

Governmental Authorization; Other Consents

 

74

5.04

 

Binding Effect

 

74

5.05

 

Financial Statements; No Material Adverse Effect

 

74

5.06

 

Litigation

 

75

5.07

 

No Default

 

75

(i)

--------------------------------------------------------------------------------



 

 

 

 

 

5.08

 

Ownership of Property; Liens

 

75

5.09

 

Environmental Compliance

 

76

5.10

 

Insurance

 

76

5.11

 

Taxes

 

76

5.12

 

ERISA Compliance

 

77

5.13

 

Subsidiaries; Equity Interests

 

77

5.14

 

Margin Regulations; Investment Company Act

 

78

5.15

 

Disclosure

 

78

5.16

 

Compliance with Laws

 

78

5.17

 

Intellectual Property

 

78

5.18

 

Labor Matters

 

78

5.19

 

Security Documents

 

79

5.20

 

Solvency

 

79

5.21

 

Deposit Accounts; Credit Card Arrangements

 

79

5.22

 

Brokers

 

80

5.23

 

Customer and Trade Relations

 

80

5.24

 

Casualty

 

80

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

80

 

 

 

6.01

 

Financial Statements

 

80

6.02

 

Certificates; Other Information

 

81

6.03

 

Notices

 

83

6.04

 

Payment of Obligations

 

84

6.05

 

Preservation of Existence, Etc.

 

84

6.06

 

Maintenance of Properties

 

84

6.07

 

Maintenance of Insurance

 

85

6.08

 

Compliance with Laws

 

86

6.09

 

Books and Records; Accountants

 

86

6.10

 

Inspection Rights

 

86

6.11

 

Use of Proceeds

 

87

6.12

 

Additional Loan Parties

 

87

6.13

 

Cash Management

 

87

6.14

 

Information Regarding the Collateral

 

89

6.15

 

Physical Inventories

 

89

6.16

 

Environmental Laws

 

89

6.17

 

Further Assurances

 

90

6.18

 

Compliance with Terms of Leaseholds

 

90

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

90

 

 

 

7.01

 

Liens

 

90

7.02

 

Investments

 

90

7.03

 

Indebtedness; Disqualified Stock

 

91

7.04

 

Fundamental Changes

 

91

7.05

 

Dispositions

 

91

7.06

 

Restricted Payments

 

91

7.07

 

Prepayments of Indebtedness

 

92

7.08

 

Change in Nature of Business

 

92

7.09

 

Transactions with Affiliates

 

92

7.10

 

Burdensome Agreements

 

92

7.11

 

Use of Proceeds

 

93

7.12

 

Amendment of Material Documents

 

93

(ii)

--------------------------------------------------------------------------------



 

 

 

 

 

7.13

 

Fiscal Year

 

93

7.14

 

Deposit Accounts; Credit Card Processors

 

93

7.15

 

Adjusted Consolidated Fixed Charge Coverage Ratio

 

94

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

94

 

 

 

 

 

8.01

 

Events of Default

 

94

8.02

 

Remedies Upon Event of Default

 

96

8.03

 

Application of Funds

 

97

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

98

 

 

 

 

 

9.01

 

Appointment and Authority

 

98

9.02

 

Rights as a Lender

 

99

9.03

 

Exculpatory Provisions

 

99

9.04

 

Reliance by Agents

 

100

9.05

 

Delegation of Duties

 

100

9.06

 

Resignation of Agents

 

100

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

101

9.08

 

No Other Duties, Etc.

 

101

9.09

 

Administrative Agent May File Proofs of Claim

 

102

9.10

 

Collateral and Guaranty Matters

 

102

9.11

 

Notice of Transfer

 

103

9.12

 

Reports and Financial Statements

 

103

9.13

 

Agency for Perfection

 

104

9.14

 

Indemnification of Agents

 

104

9.15

 

Relation among Lenders

 

104

9.16

 

Defaulting Lender

 

104

 

 

 

ARTICLE X MISCELLANEOUS

 

105

 

 

 

10.01

 

Amendments, Etc.

 

105

10.02

 

Notices; Effectiveness; Electronic Communications

 

107

10.03

 

No Waiver; Cumulative Remedies

 

108

10.04

 

Expenses; Indemnity; Damage Waiver

 

109

10.05

 

Payments Set Aside

 

110

10.06

 

Successors and Assigns

 

111

10.07

 

Treatment of Certain Information; Confidentiality

 

114

10.08

 

Right of Setoff

 

115

10.09

 

Interest Rate Limitation

 

115

10.10

 

Counterparts; Integration; Effectiveness

 

115

10.11

 

Survival

 

116

10.12

 

Severability

 

116

10.13

 

Replacement of Lenders

 

116

10.14

 

Governing Law; Jurisdiction; Etc.

 

117

10.15

 

Waiver of Jury Trial

 

118

10.16

 

No Advisory or Fiduciary Responsibility

 

118

10.17

 

USA PATRIOT Act Notice

 

118

10.18

 

Foreign Asset Control Regulations

 

119

10.19

 

Time of the Essence

 

119

10.20

 

Press Releases

 

119

10.21

 

Additional Waivers

 

120

10.22

 

No Strict Construction

 

121

10.23

 

Attachments

 

121

(iii)

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

SIGNATURES

 

S-1

(iv)

--------------------------------------------------------------------------------



 

 

 

SCHEDULES

 

 

 

 

 

1.01

Guarantors

 

1.02

Immaterial Subsidiaries

 

2.01

Commitments and Applicable Percentages

 

4.01

Security Documents and other Loan Documents delivered on Closing Date

 

5.01

Loan Parties Organizational Information

 

5.05

Supplement to Interim Financial Statements

 

5.06

Litigation

 

5.08(b)(1)

Owned Real Estate

 

5.08(b)(2)

Leased Real Estate

 

5.09

Environmental Matters

 

5.10

Insurance

 

5.13

Subsidiaries; Other Equity Investments

 

5.17

Intellectual Property Matters

 

5.18

Collective Bargaining Agreements

 

5.21(a)

DDAs

 

5.21(b)

Credit Card Arrangements

 

6.02

Financial and Collateral Reporting

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices


 

 

 

EXHIBITS

 

 

 

 

 

 

Form of

 

 

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C-1

Revolving Note

 

C-2

Swing Line Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Borrowing Base Certificate

 

G

Collateral Access Agreement

 

H

Facility Guaranty

 

I

Credit Card Notification

 

J

Joinder Agreement

(v)

--------------------------------------------------------------------------------



CREDIT AGREEMENT

          This CREDIT AGREEMENT (“Agreement”) is entered into as of March 20,
2009, among

          FOOT LOCKER, INC., a New York corporation (the “Borrower”),

          the Persons named on Schedule 1.01 hereto (collectively with each
other Person that from time to time becomes a “Guarantor” hereunder, the
“Guarantors”),

          each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”),

          BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer;

          J.P. MORGAN CHASE BANK, N.A. and WELLS FARGO RETAIL FINANCE, LLC, as
Co-Syndication Agents; and

          U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent.

          The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case on
the terms and conditions set forth herein.

          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

          “Accelerated Borrowing Base Delivery Event” means either (i) the
occurrence and continuance of any Event of Default, or (ii) the failure of the
Borrower to maintain Availability at least equal to twenty percent (20%) of the
Loan Cap. For purposes of this Agreement, the occurrence of an Accelerated
Borrowing Base Delivery Event shall be deemed continuing at the Administrative
Agent’s option (i) so long as such Event of Default is continuing, and/or (ii)
if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrower’s failure to achieve Availability as required hereunder, until
Availability has exceeded twenty percent (20%) of the Loan Cap for sixty (60)
consecutive calendar days, in which case an Accelerated Borrowing Base Delivery
Event shall no longer be deemed to be continuing for purposes of this Agreement.

          “Accommodation Payment” has the meaning specified in Section 10.21(d).

          “Account” means “Account” as defined in the UCC, and also means a
right to payment of a monetary obligation, whether or not earned by performance,
(a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

          “ACH” means automated clearing house transfers.

-1-

--------------------------------------------------------------------------------



          “Acquisition” means, with respect to any Person (a) an Investment in,
or a purchase of a Controlling interest in, the Equity Interests of any other
Person, (b) a purchase or other acquisition of all or substantially all of the
assets or properties of, another Person or of any business unit of another
Person, (c) any merger or consolidation of such Person with any other Person or
other transaction or series of transactions resulting in the acquisition of all
or substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of Store locations of any
Person for which the aggregate consideration payable in connection with such
acquisition is $25,000,000 or more, in each case in any transaction or group of
transactions which are part of a common plan.

          “Act” has the meaning specified in Section 10.17.

          “Additional Commitment Lender” shall have the meaning provided in
Section 2.15.

          “Adjusted Consolidated EBITDA” means, for any Measurement Period, an
amount equal to EBITDA as set forth in Report 210 (as disclosed to the Lenders)
of the Borrower’s customary internal financial reports, as calculated in
accordance with the Borrower’s customary practices as in effect on the Closing
Date.

          “Adjusted Consolidated Fixed Charge Coverage Ratio” means, at any date
of determination, the ratio of (a) (i) Adjusted Consolidated EBITDA for the most
recently completed Measurement Period plus (ii) dividends received by the
Borrower from its foreign Subsidiaries during such period minus (iii) the sum of
(x) the Loan Parties’ pro rata share (based on sales of the Loan Parties) of
Corporate Capital Expenditures plus (y) the Loan Parties’ pro rata share of
Capital Expenditures for U.S. store divisions (but excluding Champs Canada) as
set forth on Report 304I (as disclosed to the Lenders) of the Borrower’s
customary internal financial reports, minus (iv) the Loan Parties’ pro rata
share (based on income of the Loan Parties) of income taxes of the Borrower and
its U.S. Subsidiaries set forth on Report 135 (as disclosed to the Lenders) of
the Borrower’s customary internal financial reports to (b) the sum of (i) Debt
Service Charges plus (ii) the aggregate amount of all Restricted Payments, in
each case, of or by the Borrower and its Subsidiaries who are Loan Parties for
the most recently completed Measurement Period, all as determined on a
Consolidated basis in accordance with the Borrower’s customary accounting
practices as in effect on the Closing Date.

           “Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of one percent (1%)) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO
Rate will be adjusted automatically as to all LIBO Borrowings then outstanding
as of the effective date of any change in the Statutory Reserve Rate.

          “Adjustment Date” means the first day of each Fiscal Quarter,
commencing May 1, 2009.

          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

          “Administrative Agent’s Office” means the Administrative Agent’s
address as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

-2-

--------------------------------------------------------------------------------



          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

          “Agent(s)” means, individually, the Administrative Agent or the
Collateral Agent, and collectively means both of them.

          “Agent Parties” has the meaning specified in Section 10.02(c).

          “Aggregate Commitments” means the Commitments of all the Lenders.

          “Agreement” means this Credit Agreement.

          “Allocable Amount” has the meaning specified in Section 10.21(d).

          “Applicable Commitment Fee Percentage” means the applicable percentage
set forth in the grid below:

 

 

 

Average daily balance of the Credit Extensions in the immediately preceding
Fiscal Quarter

 

Applicable Commitment Fee Percentage

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Less than 50% of the Aggregate Commitments

 

.75%

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Equal to or greater than 50% of the Aggregate Commitments

 

.50%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          “Applicable Margin” means:

 

 

 

          (a) From and after the Closing Date until the first Adjustment Date,
the percentages set forth in Level II of the pricing grid below; and

 

 

 

          (b) From and after the first Adjustment Date, the Applicable Margin
shall be determined from the following pricing grid based upon the Average Daily
Availability as of the Fiscal Quarter ended immediately preceding such
Adjustment Date; provided, however, that until the Adjustment Date which is four
(4) full Fiscal Quarters after the Closing Date, the Applicable Margin shall not
be established at Level I (even if the Average Daily Availability requirements
for Level I have been met); provided further that notwithstanding anything to
the contrary set forth herein, upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and at the direction of the
Required Lenders shall, immediately increase the Applicable Margin to that set
forth in Level III (even if the Average Daily Availability requirements for a
different Level have been met, without limiting the right of the Administrative
Agent or the Required Lenders to charge interest at the Default Rate as provided
in Section 2.08); provided further if the Borrowing Base Certificates are at any
time restated or otherwise revised (including as a result of an audit) or if the
information set forth in any Borrowing Base Certificates otherwise proves to be
false or incorrect such that the Applicable Margin would have been higher than
was otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

-3-

--------------------------------------------------------------------------------



 

 

 

 

Level

Average
Daily
Availability

LIBOR
Margin

Base Rate
Margin

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

I

Greater than $130,000,000

3.25%

2.75%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

II

Less than $130,000,000 but equal to or greater than $60,000,000

3.50%

3.00%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

III

Less than $60,000,000

3.75%

3.25%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

          “Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

          “Applicable Rate” means, at any time of calculation, a per annum rate
equal to the Applicable Margin for LIBO Rate Loans.

           “Appraised Value” means, with respect to the Loan Parties’ Eligible
Inventory, the appraised orderly liquidation value, net of costs and expenses to
be incurred in connection with any such liquidation, which value is expressed as
a percentage of Cost of the Loan Parties’ Eligible Inventory as set forth in the
Loan Parties’ inventory stock ledger, which value shall be determined from time
to time by the most recent appraisal undertaken by an independent appraiser
engaged by the Administrative Agent.

           “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

          “Arrangers” means, collectively, Banc of America Securities LLC and
J.P. Morgan Securities Inc., in their capacities as joint lead arrangers and
joint book-runners.

          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

-4-

--------------------------------------------------------------------------------



          “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease, agreement or instrument were accounted for as a capital lease.

          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the Fiscal Year ended February 2,
2008, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

          “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

          “Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

                    (a) the Loan Cap as of such date;

Minus

                    (b) the aggregate of the outstanding principal amount of
Credit Extensions to, or for the account of, the Borrower on such date.

          “Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

          “Availability Reserves” means, without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria, such reserves as the Administrative Agent from time to time determines
in its Permitted Discretion, as being appropriate (a) to reflect the impediments
to the Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines in its Permitted Discretion
will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party, or (d)
to reflect that a Default or an Event of Default then exists. Without limiting
the generality of the foregoing, Availability Reserves may include, in the
Administrative Agent’s Permitted Discretion, (but are not limited to) reserves
based on: (i) rent; (ii) customs duties, and other costs to release Inventory
which is being imported into the United States; (iii) outstanding Taxes and
other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, and other Taxes which have priority over the
interests of the Collateral Agent in the Collateral; (iv) during the continuance
of a Triggering Event only, salaries, wages and benefits due to employees of any
Loan Party, (v) Customer Credit Liabilities, (vi) reserves for reasonably
anticipated changes in Appraised Value of Eligible Inventory between appraisals,
(vii) warehousemen’s or bailee’s charges and other Permitted Encumbrances which
have priority over the interests of the Collateral Agent in the Collateral,
(viii) Cash Management Reserves, and (ix) Bank Products Reserves.

          “Average Daily Availability” means, as of any date of determination,
the average daily Availability for the immediately preceding Fiscal Quarter.

          “Bank of America” means Bank of America, N.A. and its successors.

-5-

--------------------------------------------------------------------------------



          “Bank Products” means any services of facilities provided to any Loan
Party by the Administrative Agent or any Lender or any of their respective
Affiliates, including, without limitation, on account of (a) Swap Contracts and
(b) leasing, but excluding Cash Management Services.

          “Bank Product Reserves” means such reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as reflecting the
liabilities of the Loan Parties with respect to Bank Products then provided or
outstanding.

          “Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Adjusted LIBO
Rate for a one month Interest Period plus 1.00% per annum and (c) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

          “Blocked Account” has the meaning provided in Section 6.13(a)(ii).

          “Blocked Account Agreement” means with respect to an account
established by a Loan Party, an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, establishing “control” (as defined in the
UCC) of such account by the Collateral Agent.

          “Blocked Account Bank” means each bank with whom deposit accounts are
maintained in which any funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

          “Borrower Materials” has the meaning specified in Section 6.02.

          “Borrower” has the meaning specified in the introductory paragraph
hereto.

          “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as
the context may require.

          “Borrowing Base” means, at any time of calculation, an amount equal
to:

 

 

 

          (a) the face amount of Eligible Credit Card Receivables multiplied by
90%

 

 

 

          plus

 

 

 

          (b) the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by 75% multiplied by the Appraised Value of Eligible Inventory;

 

 

 

          minus

 

 

 

          (c) the then amount of all Availability Reserves.

          “Borrowing Base Certificate” means a certificate substantially in the
form of Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of

-6-

--------------------------------------------------------------------------------



and Reserves against the Borrowing Base as provided for hereunder from time to
time), executed by a Responsible Officer of the Borrower.

          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any LIBO Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank market.

          “Capital Expenditures” means, with respect to any Person for any
period, (a) all expenditures made (whether made in the form of cash or other
property) or costs incurred for the acquisition or improvement of fixed or
capital assets of such Person (excluding normal replacements and maintenance
which are properly charged to current operations), in each case that are (or
should be) set forth as capital expenditures in a Consolidated statement of cash
flows of such Person for such period, in each case prepared in accordance with
GAAP, and (b) Capital Lease Obligations incurred by a Person during such period.
For purposes of this definition, the purchase price of equipment that is
purchased substantially contemporaneously with the trade-in or sale of similar
equipment or with insurance proceeds therefrom shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted to such Person for the equipment being traded in by
the seller of such new equipment, the proceeds of such sale or the amount of the
insurance proceeds, as the case may be.

          “Capital Lease Obligations” means, with respect to any Person for any
period, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as liabilities on a balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

          “Cash Collateral Account” means an account established by one or more
of the Loan Parties with Bank of America, in the name of the Collateral Agent
(or as the Collateral Agent shall otherwise direct) and under the sole and
exclusive dominion and control of the Collateral Agent, in which deposits are
required to be made in accordance with Section 2.03(g) or 8.02(c).

          “Cash Collateralize” has the meaning specified in Section 2.03(g).

          “Cash Management Reserves “ means such reserves as the Administrative
Agent, from time to time, determines in its Permitted Discretion as reflecting
the reasonably anticipated liabilities of the Loan Parties with respect to Cash
Management Services then provided or outstanding.

          “Cash Management Services” means any one or more of the following
types or services or facilities provided to any Loan Party by the Administrative
Agent or any Lender or any of their respective Affiliates: (a) ACH transactions,
(b) cash management services, including, without limitation, controlled
disbursement services, treasury, depository, overdraft, and electronic funds
transfer services, (c) foreign exchange facilities, (d) credit card processing
services, (d) purchase cards, and (e) credit or debit cards.

          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act, 42 U.S.C. § 9601 et seq.

          “CERCLIS” means the Comprehensive Environmental Response,
Compensation, and Liability Information System maintained by the United States
Environmental Protection Agency.

-7-

--------------------------------------------------------------------------------



          “CFC” means a Subsidiary that is (i) a controlled foreign corporation
under Section 957 of the Code, (ii) a Subsidiary substantially all of the assets
of which consist of Equity Interests in Subsidiaries described in clause (i) of
this definition, or (iii) an entity treated as disregarded for United States
federal income tax purposes, substantially all of the assets of which consist of
more than 65% of the voting Equity Interests of a Subsidiary described in
clauses (i) or (ii) of this definition.

          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

          “Change of Control” means an event or series of events by which:

 

 

 

          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), directly or indirectly, of 40% or
more of the Equity Interests of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis; or

 

 

 

          (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

 

 

          (c) any “change in control” or “sale” or “disposition” or similar
event as defined in any document governing Material Indebtedness of any Loan
Party; or

 

 

 

          (d) the Borrower fails at any time to own, directly or indirectly,
100% of the Equity Interests of each other Loan Party free and clear of all
Liens (other than the Liens in favor of the Collateral Agent), except where such
failure is as a result of a transaction permitted by the Loan Documents.

          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

          “Code” means the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, as amended and in effect.

-8-

--------------------------------------------------------------------------------



          “Collateral” means any and all “Collateral” as defined in any
applicable Security Document and all other property of any Loan Party that is
under the terms of the Security Documents subject to Liens in favor of the
Collateral Agent.

          “Collateral Access Agreement” means an agreement in substantially the
form attached hereto as Exhibit G or otherwise reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, or (b) a landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Collateral Agent’s
Lien on the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate and agrees not to
exercise any remedies with respect to such Person’s Liens, (iii) provides the
Collateral Agent with access to the Collateral held by such bailee or other
Person or located in or on such Real Estate, and (iv) as to any landlord,
provides the Collateral Agent with a reasonable time to sell and dispose of the
Collateral from such Real Estate.

          “Collateral Agent” means Bank of America, acting in such capacity for
its own benefit and the ratable benefit of the other Credit Parties.

          “Commercial Letter of Credit” means any letter of credit or similar
instrument (including, without limitation, bankers’ acceptances) issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Loan Party in the ordinary
course of business of such Loan Party.

          “Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

          “Committed Borrowing” means a borrowing, conversion or continuation
consisting of Committed Loans on a single date of the same Type and, in the case
of LIBO Rate Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.

          “Committed Loan” has the meaning specified in Section 2.01.

          “Committed Loan Notice” means a notice of (a) a Committed Borrowing,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of LIBO Rate Loans, pursuant to Section 2.01(a), which, if in
writing, shall be substantially in the form of Exhibit A.

          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.

          “Concentration Account” has the meaning provided in Section 6.13(c).

          “Consent” means actual consent given by a Lender from whom such
consent is sought.

          “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.

-9-

--------------------------------------------------------------------------------



          “Consolidated EBITDA” means, at any date of determination, an amount
equal to Consolidated Net Income of the Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for federal,
state, local and foreign income Taxes (net of refunds and credits), (iii)
depreciation and amortization expense, (iv) all non-cash charges and non-cash
items for stock based compensation, non-cash restructuring charges or non-cash
reserves (including costs relating to Acquisitions after the date hereof and to
the closure or consolidation of facilities) and (vi) other non-recurring
expenses or non-cash charges which do not represent a cash item in such period
or any future period (in each case of or by the Borrower and its Subsidiaries
for such Measurement Period), minus (b) all non-cash items increasing
Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries
for such Measurement Period), all as determined on a Consolidated basis in
accordance with GAAP.

          “Consolidated Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) (i) Consolidated EBITDA for the most recently
completed Measurement Period minus (ii) Capital Expenditures minus (iii) the
aggregate amount of federal, state, local and foreign income taxes paid in cash
to (b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments, in each case, of or by the Borrower and its Subsidiaries
for the most recently completed Measurement Period, all as determined on a
Consolidated basis in accordance with GAAP.

          “Consolidated Interest Charges” means, for any period, the
Consolidated interest expense (net of interest income) of the Borrower and its
Subsidiaries for such period, calculated in the same manner as the amounts shown
as “interest expense, net” under the heading “Interest Expense” on page 12 of
the Borrower’s annual report incorporated by reference in the Borrower’s 2007
Form 10-K.

          “Consolidated Net Income” means, as of any date of determination, the
net income of the Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
and extraordinary losses for such Measurement Period, (b) the income (or loss)
of such Person during such Measurement Period in which any other Person (other
than a Loan Party) has a joint interest, except to the extent of the amount of
cash dividends or other distributions actually paid in cash to such Person
during such period, (c) the income (or loss) of such Person during such
Measurement Period and accrued prior to the date it becomes a Subsidiary of a
Person or any of such Person’s Subsidiaries or is merged into or consolidated
with a Person or any of its Subsidiaries or that Person’s assets are acquired by
such Person or any of its Subsidiaries, and (d) the income of any direct or
indirect Subsidiary of a Person to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its Organization Documents or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income.

          “Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

          “Corporate Capital Expenditures” means, with respect to the Borrower
and its Subsidiaries for any period, all expenditures made in connection with
information technology, corporate shared services,

-10-

--------------------------------------------------------------------------------



logistics, asset protection, human resources and multi-media, in each case as
set forth on Report 304I (as disclosed to the Lenders) of the Borrower’s
customary internal financial reports.

          “Cost” means the cost value of Inventory determined based on the
retail method of accounting as set forth in the financial stock ledger of the
Borrower.

          “Credit Card Notifications” has the meaning specified in Section
6.13(a)(i).

          “Credit Card Receivables” means each “Account” (as defined in the UCC)
together with all income, payments and proceeds thereof, owed by a major credit
or debit card issuer (including, but not limited to, Visa, Mastercard, Discover
and American Express and such other issuers approved by the Administrative
Agent) to a Loan Party resulting from charges by a customer of a Loan Party on
credit or debit cards issued by such issuer in connection with the sale of goods
by a Loan Party, or services performed by a Loan Party, in each case in the
ordinary course of its business.

          “Credit Extensions” mean each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.

          “Credit Party” or “Credit Parties” means (a) individually, (i) each
Lender, (ii) each Agent, (iii) each L/C Issuer, (iv) each Arranger, (v) each
beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) each Person providing Cash Management Services or
Bank Products to a Loan Party or a Subsidiary, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

           “Customer Credit Liabilities” means at any time, the aggregate
remaining value at such time of (a) outstanding gift certificates and gift cards
of the Loan Parties entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Loan Parties.

          “Customs Broker Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent among a Loan Party, a customs
broker or other carrier, and the Collateral Agent, in which the customs broker
or other carrier acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory for the benefit of the Collateral
Agent and agrees, upon notice from the Collateral Agent, to hold and dispose of
the subject Inventory solely as directed by the Collateral Agent.

          “DDA” means each checking, savings or other demand deposit account
maintained by any of the Loan Parties (other than any payroll, trust and tax
withholding accounts maintained in the ordinary course of business). All funds
in each DDA shall be conclusively presumed to be Collateral and proceeds of
Collateral and the Agents and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in any DDA.

          “Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid in cash or required to be paid in cash
for such Measurement Period (net of interest income for such Measurement
Period), plus (b) the principal amount of all scheduled amortization payments
made or required to be made on account of Indebtedness (excluding the
Obligations and Other Liabilities and any Synthetic Lease Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.

          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement,

-11-

--------------------------------------------------------------------------------



receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2%
per annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate for Standby Letters of Credit or Commercial Letters of Credit, as
applicable, plus 2% per annum.

          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

          “Deteriorating Lender” means any Defaulting Lender or any Lender as to
which (a) the L/C Issuer or the Swing Line Lender has a good faith belief that
such Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.

          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction, whether in one
transaction or in a series of transactions, of any property (including, without
limitation, any Equity Interests) by any Person (or the granting of any option
or other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

          “Disqualified Stock” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date; provided, however, that (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Borrower or its Subsidiaries or by any such plan
to such employees, such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or one of
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and if any class of Equity Interest of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of an
Equity Interest that is not Disqualified Stock, such Equity Interests shall not
be deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Loan Party to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock.

-12-

--------------------------------------------------------------------------------



          “Documentation Agent” means U.S. Bank National Association.

          “Dollars” and “$” mean lawful money of the United States.

          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.

          “Eligible Assignee” means (a) a Credit Party or any of its Affiliates;
(b) a bank, insurance company, or company engaged in the business of making
commercial loans, which Person, together with its Affiliates, has a combined
capital and surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any
other Person (other than a natural person) approved by (i) the Administrative
Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include a Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries.

          “Eligible Credit Card Receivables” means at the time of any
determination thereof, each Credit Card Receivable that satisfies the following
criteria at the time of creation and continues to meet the same at the time of
such determination: such Credit Card Receivable (i) has been earned by
performance and represents the bona fide amounts due to a Loan Party from a
credit card payment processor and/or credit card issuer, and in each case
originated in the ordinary course of business of such Loan Party, and (ii) is
not ineligible for inclusion in the calculation of the Borrowing Base pursuant
to any of clauses (a) through (k) below. Without limiting the foregoing, to
qualify as an Eligible Credit Card Receivable, an Account shall indicate no
Person other than a Loan Party as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (x) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances offered by the Loan Parties, price adjustments,
finance charges or other allowances (including any amount that a Loan Party may
be obligated to rebate to a customer, a credit card payment processor, or credit
card issuer pursuant to the terms of any agreement or understanding) and (y) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Except as otherwise agreed by the Administrative Agent, any Credit Card
Receivable included within any of the following categories shall not constitute
an Eligible Credit Card Receivable:

 

 

 

          (a) Credit Card Receivable which do not constitute an “Account” (as
defined in the UCC);

 

 

 

          (b) Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

 

 

          (c) Credit Card Receivables with respect to which a Loan Party does
not have good and valid title, free and clear of any Lien (other than Liens
granted to the Collateral Agent and other Permitted Encumbrances);

 

 

 

          (d) Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (other than Permitted
Encumbrances having priority over the Lien of the Collateral Agent under
applicable Law) (it being the intent that chargebacks in the ordinary course by
such processors shall not be deemed violative of this clause);

-13-

--------------------------------------------------------------------------------



 

 

 

          (e) Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

 

 

          (f) Credit Card Receivables as to which the processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor;

 

 

 

          (g) Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

 

 

 

          (h) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

 

 

          (i) Credit Card Receivables which do not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables;

 

 

 

          (j) Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or

 

 

 

          (k) Credit Card Receivables which the Administrative Agent determines
in its discretion to be uncertain of collection due to a material adverse change
in the financial condition of a credit card payment processor and/or credit card
issuer.

           “Eligible Inventory” means, as of the date of determination thereof,
without duplication, items of Inventory of a Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course deemed by
the Administrative Agent in its Permitted Discretion to be eligible for
inclusion in the calculation of the Borrowing Base, in each case that, except as
otherwise agreed by the Administrative Agent, complies in all material respects
with each of the representations and warranties respecting Inventory made by the
Loan Parties in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the criteria set forth below. Except as otherwise
agreed by the Administrative Agent, the following items of Inventory shall not
be included in Eligible Inventory:

 

 

 

          (a) Inventory that is not solely owned by a Loan Party or a Loan Party
does not have good and valid title thereto;

 

 

 

          (b) Inventory that is leased by or is on consignment to a Loan Party
or which is consigned by a Loan Party to a Person which is not a Loan Party;

 

 

 

          (c) Inventory (including, without limitation, In-Transit Inventory
except to the extent set forth in clause (d) below) that is not located in the
United States of America (excluding territories or possessions of the United
States) at a location that is owned or leased by a Loan Party, except to the
extent that (i) the Loan Parties have furnished the Administrative Agent with
any UCC financing statements or other documents that the Administrative Agent
reasonably determines to be necessary to perfect its security interest in such
Inventory at such location, and (ii) if requested by the Collateral Agent, the
Loan Parties have used commercially reasonable efforts to cause the Person
owning any such location to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Collateral Agent;

-14-

--------------------------------------------------------------------------------



 

 

 

          (d) In-Transit Inventory until such time as the Administrative Agent
is satisfied, in its reasonable discretion, with the Loan Parties’ reporting
practices with respect to such Inventory and deems such Inventory as Eligible
Inventory hereunder;

 

 

 

          (e) Inventory that is located in a distribution center leased by a
Loan Party unless (i) the applicable lessor has delivered to the Collateral
Agent, if requested by the Collateral Agent, a Collateral Access Agreement, or
(ii) such Inventory is located at a distribution center where the aggregate book
value of Inventory at such location is less than $250,000;

 

 

 

          (f) Inventory of the Loan Parties in trailers but not processed at
month-end and early receipts for non-quarter-end months;

 

 

 

          (g) Inventory that is comprised of goods which (i) are damaged,
defective, or “seconds,” (ii) are to be returned to the vendor, (iii) are
obsolete or slow moving, or custom items, work-in-process, raw materials, or
that constitute spare parts, promotional, marketing, samples, labels, bags,
packaging and shipping materials or supplies used or consumed in a Loan Party’s
business, (iv) are seasonal in nature and which have been packed away for sale
in the subsequent season, (v) are layaway merchandise, (vi) are not in
compliance in all material respects with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, or its
use or sale, or (vi) are bill and hold goods;

 

 

 

          (h) Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent (other than Permitted
Encumbrances having priority over the Lien of the Collateral Agent under
applicable Law);

 

 

 

          (i) Inventory that is not insured in compliance with the provisions of
Section 6.07 hereof;

 

 

 

          (j) Inventory that has been sold but not yet delivered or as to which
a Loan Party has accepted a deposit;

 

 

 

          (k) Inventory to be sold pursuant to the Loan Parties’ catalogue and
internet business;

 

 

 

          (l) Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Loan Party or any of its Subsidiaries has received written notice of a dispute
in respect of any such agreement; or

 

 

 

          (m) Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent, establishes an
advance rate and Inventory Reserves (if applicable) therefor, and (B) such other
due diligence as the Agents may require, all of the results of the foregoing to
be reasonably satisfactory to the Agents.

           “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials or wastes, the emission to the air or
discharge to waste or public systems.

-15-

--------------------------------------------------------------------------------



          “Environmental Liability” means any liability, obligation, damage,
loss, claim, action, suit, judgment, order, fine, penalty, fee, expense, or
cost, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Loan Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, or (d) the release or threatened release of any Hazardous Materials
into the environment.

          “Equipment” has the meaning specified in the Security Agreement.

          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA by the PBGC, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

          “Event of Default” has the meaning specified in Section 8.01.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or in which it is
otherwise treated as doing business, or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any of the Loan Parties are located, (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office after such Foreign Lender becomes a party thereto) or is attributable to
such Foreign Lender’s failure or inability (other than as a result of a

-16-

--------------------------------------------------------------------------------



Change in Law) to comply with Section 3.01(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Loan Parties with respect to such withholding tax pursuant to
Section 3.01(a), and (d) any U.S. back-up withholding taxes.

          “Executive Order” has the meaning specified in Section 10.18.

          “Existing Credit Agreement” means that certain Sixth Amended and
Restated Credit Agreement dated as of May 16, 2008 among the Borrower, the
Subsidiaries of the Borrower party thereto, Bank of America, N.A., as agent, and
a syndicate of lenders.

          “Extraordinary Receipt” means any cash received by or paid to or for
the account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments.

          “Facility Guaranty” means the Guaranty made by the Guarantors in favor
of the Agents and the other Credit Parties in the form attached hereto as
Exhibit H.

          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

          “Fee Letter” means the letter agreement, dated January 27, 2009, among
the Borrower, the Administrative Agent and Banc of America Securities LLC.

          “Fiscal Month” means any fiscal month of any Fiscal Year, which month
shall generally end on the last day of each calendar month in accordance with
the fiscal accounting calendar of the Loan Parties.

          “Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which
quarters shall generally end on the last day of each April, July, October and
January of such Fiscal Year in accordance with the fiscal accounting calendar of
the Loan Parties.

          “Fiscal Year” means any period of twelve consecutive months ending on
the Saturday closest to the last day in January of any year.

          “Foreign Asset Control Regulations” has the meaning specified in
Section 10.18.

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

-17-

--------------------------------------------------------------------------------



          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

          “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

          “Guarantor” means each Subsidiary of the Borrower (other than an
Immaterial Subsidiary, Footlocker.com, Inc., Eastbay, Inc., CCS Direct LLC, Foot
Locker Australia, Inc., Foot Locker New Zealand, Inc. and any CFC) set forth on
Schedule 1.01 hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a Facility Guaranty pursuant to Section 6.12.

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Honor Date” has the meaning specified in Section 2.03(c)(i).

          “Immaterial Subsidiary” means those Persons specified on Schedule 1.02
hereto and each other Subsidiary of the Borrower that has been designated by the
Borrower in writing to the Administrative

-18-

--------------------------------------------------------------------------------



Agent as an “Immaterial Subsidiary” for purposes of this Agreement and the other
Loan Documents, provided that for purposes of this Agreement, at no time shall
(i) the total assets of all Immaterial Subsidiaries, as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or 6.01(b) hereof, equal or exceed five percent (5%)
of the Consolidated total assets of the Borrower and its Subsidiaries (and in
the event that the total assets of all Immaterial Subsidiaries as tested at the
end of any Fiscal Quarter exceed five percent (5%) of the Consolidated total
assets of the Borrower and its Subsidiaries, such Subsidiaries shall no longer
be deemed to be Immaterial Subsidiaries and the Borrower shall cause such
Subsidiaries to become Loan Parties as set forth in Section 6.12 hereof), or
(ii) the gross revenues of all Immaterial Subsidiaries for any Measurement
Period equal or exceed five percent (5%) of the Consolidated gross revenues of
the Borrower and its Subsidiaries for such Measurement Period, in each case as
determined in accordance with GAAP. For clarity, no Loan Party shall at any time
be deemed to be an Immaterial Subsidiary.

            “Increase Effective Date” shall have the meaning provided therefor
in Section 2.15(d).

            “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

 

 

          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

 

 

          (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

 

 

          (c) net obligations of such Person under any Swap Contract;

 

 

 

          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

 

 

 

          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

 

 

          (f) all Attributable Indebtedness of such Person;

 

 

 

          (g) all obligations of such Person with respect to Disqualified Stock
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

 

 

          (h) all Guarantees of such Person in respect of any of the foregoing.

            For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venture (but only to the extent of the
Indebtedness of such partnership or joint venture for which such Person is
liable), unless such Indebtedness is expressly made non-recourse to such Person.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

-19-

--------------------------------------------------------------------------------



          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnitees” has the meaning specified in Section 10.04(b).

          “Indenture” means that certain Indenture dated as of October 10, 1991
by Woolworth Corporation, as predecessor in interest to the Borrower, to The
Bank of New York, as Trustee, as in effect on the Closing Date.

          “Information” has the meaning specified in Section 10.07.

          “Intellectual Property” means all intellectual property, including,
without limitation, all trade secrets, know-how and other proprietary
information; trademarks, trademark applications, internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans and
similar indicia of source or origin, and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights, copyright registrations and copyright
applications (including copyrights in computer programs); unpatented inventions
(whether or not patentable); patents and patent applications; industrial design
applications and registered industrial designs; any Loan Party’s rights in any
license agreements related to any of the foregoing; intellectual property rights
in books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, including source codes, object codes,
executable code, data, databases related thereto; and all common law and other
rights throughout the world in and to all of the foregoing.

          “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBO Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
Business Day of each month and the Maturity Date.

          “Interest Period” means, as to each LIBO Rate Loan, the period
commencing on the date such LIBO Rate Loan is disbursed or converted to or
continued as a LIBO Rate Loan and ending on the date one, two, three or six
months thereafter, as selected by the Borrower in its Committed Loan Notice, or,
if available to all of the Lenders, nine (9) or twelve (12) months as requested
by the Borrower; provided that:

 

 

 

          (i) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 

 

          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

 

 

          (iii) no Interest Period shall extend beyond the Maturity Date; and

 

 

 

          (iv) notwithstanding the provisions of clause (iii), no Interest
Period shall have a duration of less than one (1) month, and if any Interest
Period applicable to a LIBO Borrowing would be for a shorter period, such
Interest Period shall not be available hereunder.

-20-

--------------------------------------------------------------------------------



 

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

 

 

“In-Transit Inventory” means, as of any date of determination thereof,
Inventory:

 

 

 

          (a) Which has been shipped from a foreign location for receipt by a
Loan Party, but which has not yet been delivered to such Loan Party, which
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

 

 

 

          (b) For which the purchase order is in the name of a Loan Party and
title has passed to such Loan Party;

 

 

 

          (c) For which the document of title reflects a Loan Party as consignee
or, if requested by the Collateral Agent, names the Collateral Agent as
consignee, and in each case as to which the Collateral Agent has control over
the documents of title which evidence ownership of the subject Inventory (such
as, if requested by the Collateral Agent, by the delivery of a Customs Broker
Agreement);

 

 

 

          (d) Which is insured to the reasonable satisfaction of the Collateral
Agent; and

 

 

 

          (e) Which otherwise would constitute Eligible Inventory.

          “Inventory” has the meaning given that term in the UCC, and shall also
include, without limitation, all: (a) goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

          “Inventory Reserves” means such reserves as may be established from
time to time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the saleability, at retail, of
the Eligible Inventory or which reflect such other factors as affect the market
value of the Eligible Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Administrative Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:

 

 

 

          (a) Obsolescence;

 

 

 

          (b) Seasonality;

 

 

 

          (c) Shrink;

 

 

 

          (d) Imbalance;

 

 

 

          (e) Change in Inventory character;

 

 

 

          (f) Change in Inventory composition;

 

 

 

          (g) Change in Inventory mix;

 

 

 

          (h) Mark-downs (both permanent and point of sale); and

-21-

--------------------------------------------------------------------------------



 

 

 

           (i) Retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events.

           “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition or Equity Interests of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any acquisition of Store locations of any Person for which
the aggregate consideration payable in connection with such acquisition is less
than $25,000,000, in each case in any transaction or group of transactions which
are part of a common plan. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

           “IRS” means the United States Internal Revenue Service.

           “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

           “Issuer Documents” means with respect to any Letter of Credit, the
Letter Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
the L/C Issuer and relating to any such Letter of Credit.

           “Joinder Agreement” means an agreement in the form attached hereto as
Exhibit J pursuant to which a Person become a party to, and bound by the terms
of, this Agreement and/or the other applicable Loan Documents in the same
capacity and to the same extent as wither a Borrower or Guarantor, as
applicable.

           “Landlord Lien State” means a state in which a landlord’s claim for
rent has priority over the lien of the Collateral Agent in any of the
Collateral.

           “Laws” means each international, foreign, federal, state and local
statute, treaty, rule, guideline, regulation, ordinance, code and administrative
or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

           “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

           “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Committed Borrowing.

           “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

           “L/C Issuer” means (a) Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder (which successor may only be a Lender selected by the Administrative
Agent in its reasonable discretion), and (b) any other Lender selected by the

-22-

--------------------------------------------------------------------------------



Administrative Agent in its discretion. The L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

          “L/C Obligations” means, as at any date of determination, and without
duplication, the aggregate undrawn amount available to be drawn under all
outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings. For purposes of computing the amounts available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

          “Lease” means any written agreement pursuant to which a Loan Party is
entitled to the use or occupancy of any real property for any period of time.

          “Lender” has the meaning specified in the introductory paragraph
hereto and, as the context requires, includes the Swing Line Lender.

          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.

          “Letter of Credit” means each Standby Letter of Credit and each
Commercial Letter of Credit issued hereunder.

          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.

          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

          “Letter of Credit Fee” has the meaning specified in Section 2.03(i).

          “Letter of Credit Sublimit” means an amount equal to $80,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments. A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Borrower’s option, less than) the
Aggregate Commitments.

          “LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

          “LIBO Rate” means for any Interest Period with respect to a LIBO Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such

-23-

--------------------------------------------------------------------------------



Interest Period in same day funds in the approximate amount of the LIBO Rate
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

          “LIBO Rate Loan” means a Committed Loan that bears interest at a rate
based on the Adjusted LIBO Rate.

          “Lien” means (a) any mortgage, deed of trust, pledge, hypothecation,
assignment for security, encumbrance, lien (statutory or other), or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale,
Capital Lease Obligation, Synthetic Lease Obligation, or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) and (b) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

          “Liquidation” means the exercise by the Administrative Agent or
Collateral Agent of those rights and remedies accorded to such Agents under the
Loan Documents and applicable Law as a creditor of the Loan Parties with respect
to the realization on the Collateral, including (after the occurrence and
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent, of any public, private or
“going-out-of-business”, “store closing” or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

          “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.

          “Loan Account” has the meaning specified in Section 2.11(a).

          “Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Commitments and (b) the Borrowing Base.

          “Loan Documents” means this Agreement, each Note, each Issuer
Document, the Fee Letter, all Borrowing Base Certificates, the Blocked Account
Agreements, the Credit Card Notifications, the Security Documents, the Facility
Guaranty, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, each as amended and in effect from time to
time.

          “Loan Parties” means, collectively, the Borrower and each Guarantor.

          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities,
or financial condition of any Loan Party or the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Loan Parties
to perform their obligations under the Loan Documents; or (c) a material
impairment of the rights and remedies of the Agent or the Lenders under any Loan
Document or a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

          “Material Indebtedness” means (a) Indebtedness (other than the
Obligations and Other Liabilities) of the Loan Parties in an aggregate principal
amount exceeding $25,000,000 and (b) Indebtedness pursuant to the Indenture. For
purposes of determining the amount of Material Indebtedness at any time,

-24-

--------------------------------------------------------------------------------



the amount of the obligations in respect of any Swap Contract at such time shall
be calculated at the Swap Termination Value thereof.

          “Maturity Date” means March 20, 2013.

          “Maximum Rate” has the meaning specified in Section 10.09.

          “Measurement Period” means, at any date of determination, the most
recently completed twelve (12) months.

          “Minimum Inventory Level” means, at any time of calculation, Eligible
Inventory, the Cost of which net of Inventory Reserves, multiplied by the
Appraised Value of Eligible Inventory is at least equal to two times the then
Aggregate Commitments.

          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

          “Mortgages” means each and every fee mortgage or deed of trust,
security agreement and assignment made by the Loan Party owning the Real Estate
encumbered thereby in favor of the Collateral Agent.

          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

          “Net Proceeds” means with respect to any Disposition by any Loan Party
or any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), plus (B) the reasonable and customary out-of-pocket fees and
expenses incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)), plus (C) amounts provided as a
funded reserve against any liabilities under any indemnification obligation or
purchase price adjustment associated with such Disposition (provided that to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Proceeds).

          “Non-Consenting Lender” has the meaning specified in Section 10.01.

          “Non-Extension Notice Date” has the meaning specified in Section
2.03(b)(iii).

          “Note” means (a) a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.

          “NPL” means the National Priorities List under CERCLA.

-25-

--------------------------------------------------------------------------------



          “Obligations” means all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, covenants, and indemnities
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, cost and expenses that accrue after the
commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

          “Other Liabilities” means any obligation on account of (a) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (b) any transaction which arises out of any Bank Product
entered into with any Loan Party, as each may be amended from time to time,
and/or (c) any transaction between a Subsidiary which is not a Loan Party and
any Lender or any Affiliate of a Lender, to the extent the obligations of such
Subsidiary are guaranteed by a Loan Party.

          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, excluding, however, such amounts imposed
as a result of an assignment by a Lender of its Loans or Commitments.

          “Outstanding Amount” means (i) with respect to Committed Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans and Swing Line Loans, as the case may be, occurring on such date; and (ii)
with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

          “Overadvance” means a Credit Extension to the extent that, immediately
after its having been made, Availability is less than zero.

          “Participant” has the meaning specified in Section 10.06(d).

          “Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
then exists or would arise as a result of entering into such transaction or the
making such payment and (b) after giving effect to such transaction or payment,
the Pro Forma Availability Condition has been satisfied and the Consolidated
Fixed Charge Coverage Ratio, as projected on a pro-forma basis for the twelve
months following such transaction or payment, will be equal to or greater than
1.1:1.0. Prior to undertaking any transaction or payment which is

-26-

--------------------------------------------------------------------------------



subject to the Payment Conditions, the Loan Parties shall deliver to the
Administrative Agent either (i) evidence of satisfaction of the conditions
contained in clause (b) above on a basis (including, without limitation, giving
due consideration to results for prior periods) reasonably satisfactory to the
Administrative Agent.

           “PBGC” means the Pension Benefit Guaranty Corporation.

           “PCAOB” means the Public Company Accounting Oversight Board.

           “Pension Plan” means any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that
is subject to Title IV of ERISA and is sponsored or maintained by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

           “Permitted Acquisition” means an Acquisition in which all of the
following conditions are satisfied:

 

 

 

          (a) such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

 

 

          (c) the Borrower shall have furnished the Administrative Agent with at
least fifteen (15) days’ prior written notice (or such shorter period as the
Administrative Agent shall agree) of such intended Acquisition and shall have
furnished the Administrative Agent with a current draft of the primary
acquisition documents (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Loan Parties in connection with such
Acquisition, and, to the extent requested by the Administrative Agent,
appropriate financial statements of the Person which is the subject of such
Acquisition for such periods as the Administrative Agent shall reasonably
request (individually, and on a Consolidated basis with all Loan Parties), and
such other information as the Administrative Agent may reasonably require, all
of which shall be reasonably satisfactory to the Administrative Agent;

 

 

 

          (d) the legal structure of the Acquisition shall be acceptable to the
Administrative Agent in its Permitted Discretion;

 

 

 

          (f) after giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

 

 

 

          (g) any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Loan Party under this Agreement; and

 

 

 

          (h) either (i) the Loan Parties shall have satisfied the Payment
Conditions, or (ii) (A) at the time of such Acquisition, (x) no Loans are then
outstanding and (y) no Event of Default

-27-

--------------------------------------------------------------------------------



 

 

 

then exists or would arise from the consummation of such Acquisition and (B) the
aggregate consideration (whether in cash, tangible property, notes or other
property) paid by any Loan Party for such Acquisition is funded entirely through
the use of cash on hand of the Loan Parties.

 

 

           “Permitted Discretion” means a determination made by the
Administrative Agent in good faith and in the exercise of its reasonable credit
judgment determined in a manner consistent with its credit procedures for
secured lending transactions in similar circumstances.

 

 

 

“Permitted Disposition” means any of the following:

 

 

 

          (a) Dispositions of Inventory in the ordinary course of business;

 

 

 

          (b) as long as no Event of Default exists or would arise therefrom,
bulk sales or other Dispositions of the Inventory and Equipment of a Loan Party
or any Subsidiary not in the ordinary course of business in connection with
Store closings or relocations, at arm’s length, provided, that the Minimum
Inventory Level is satisfied after giving effect thereto;

 

 

 

          (c) Dispositions of Equipment and other assets (other than Inventory
but including the abandonment of Intellectual Property) in the ordinary course
of business that is substantially worn, damaged, obsolete or, in the judgment of
a Loan Party, no longer useful or necessary in its business or that of any
Subsidiary;

 

 

 

          (d) Dispositions among the Loan Parties or by any Subsidiary to a Loan
Party;

 

 

 

          (e) Dispositions by any Subsidiary which is not a Loan Party to
another Subsidiary that is not a Loan Party;

 

 

 

          (f) Dispositions of any Equity Interests in Loan Parties or any other
Subsidiary that is not a Loan Party to any other Subsidiary which is not a Loan
Party, provided that any Loan Party, the Equity Interests of which are
transferred pursuant to any Disposition permitted pursuant to this clause (f),
shall remain a Loan Party hereunder;

 

 

 

          (g) Dispositions of any Indebtedness owed to a Loan Party by another
Loan Party or any other Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party, provided that after giving effect to such
transfer, such Indebtedness would otherwise be permitted under clause (b)(iv) of
Permitted Indebtedness;

 

 

 

          (h) as long as no Default then exists or would arise therefrom,
Dispositions of Real Estate of any Loan Party or any Subsidiary (or sales of any
Person or Persons created to hold such Real Estate or the Equity Interests in
such Person or Persons), including sale-leaseback transactions involving any
such Real Estate pursuant to leases on market terms, as long as, (A) such
Disposition is made for fair market value, and (B) in the case of any
sale-leaseback transaction permitted hereunder, such Loan Party or Subsidiary
shall use commercially reasonable efforts to cause, if requested by the Agents,
each purchaser or transferee to enter into a Collateral Access Agreement on
terms and conditions reasonably satisfactory to the Agents;

 

 

 

          (i) Dispositions consisting of the compromise, settlement or
collection of accounts receivable in the ordinary course of business, consistent
with past practices;

 

 

 

          (j) leases, subleases, space leases, licenses or sublicenses, in each
case in the ordinary course of business and which do not materially interfere
with the business of the

-28-

--------------------------------------------------------------------------------



 

 

 

Borrower and its Subsidiaries, including licenses for the conduct of licensed
departments within the Loan Parties’ Stores in the ordinary course of business;
provided that, if requested by the Agents, the Agents shall have entered into an
intercreditor agreement with the Person operating such licensed department on
terms and conditions reasonably satisfactory to the Agents;

 

 

 

          (k) Dispositions of cash, cash equivalents and Permitted Investments
described in clauses (a) through (e) of the definition of “Permitted
Investments” contained in this Agreement, in each case on ordinary business
terms; and

 

 

 

          (l) other Dispositions, provided that the aggregate fair market value
of all assets Disposed of in reliance upon this paragraph (l) shall not exceed
$10,000,000 during any Fiscal Year of the Borrower.

 

 

 

          For the avoidance of doubt, transactions which are permitted by
Sections 7.01 and 7.02 of this Agreement which may be construed to constitute a
“Disposition” of property by a Loan Party or any of its Subsidiaries shall not
be prohibited by operation of Section 7.05.

 

 

 

“Permitted Encumbrances” means:

 

 

 

          (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

 

 

          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

 

 

 

          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or similar laws or regulations, other than any Lien imposed by ERISA;

 

 

 

          (d) deposits to secure the performance of bids, trade contracts,
government contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

 

 

 

          (e) Liens in respect of judgments, decrees, attachments or awards for
payment of money that do not constitute an Event of Default hereunder;

 

 

 

          (f) easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, encroachments, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially interfere with
the ordinary conduct of business of the Loan Parties, taken as a whole, and such
other minor title defects or survey matters that are disclosed by current
surveys that, in each case, do not materially interfere with the ordinary
conduct of business of the Loan Parties, taken as a whole;

 

 

 

          (g) Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed other than after-acquired property affixed or
incorporated thereto and proceeds or products thereof, (ii) the amount secured
or benefited thereby is not increased except to the extent permitted hereunder,

-29-

--------------------------------------------------------------------------------



 

 

 

and (iii) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder;

 

 

 

          (h) Liens on fixed or capital assets acquired by any Loan Party or any
Subsidiary which are permitted under clause (c) of the definition of Permitted
Indebtedness so long as (i) such Liens and the Indebtedness secured thereby are
incurred prior to or within one hundred and eighty (180) days after such
acquisition, (ii) the Indebtedness secured thereby does not exceed the cost of
acquisition of such fixed or capital assets and (iii) such Liens shall not
extend to any other property or assets of the Loan Parties;

 

 

 

          (i) Liens created pursuant to any Loan Document;

 

 

 

          (j) landlords’ and lessors’ Liens in respect of rent not in default;

 

 

 

          (k) possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

 

 

          (l) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

 

 

          (m) Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

 

 

          (n) voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or other Permitted Investment or on
such property of a Subsidiary of a Loan Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition or other Permitted
Investment; provided, that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition or other Permitted Investment and do
not attach to any other assets of any Loan Party or any Subsidiary;

 

 

 

          (o) Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

 

 

 

          (p) Liens (i) on cash advances in favor of the seller of any property
to be acquired in any Permitted Investment to be applied against the purchase
price for such Investment, and (ii) consisting of an agreement to transfer any
property in a Permitted Disposition, in each case, solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

-30-

--------------------------------------------------------------------------------



 

 

 

          (q) any interest or title of a lessor or sublessor under leases or
subleases or secured by a lessor’s or sublessor’s interests under leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

 

 

 

          (r) Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

 

 

          (s) Liens in respect of the licensing of patents, copyrights,
trademarks, trade names, other indications of origin, domain names and other
forms of Intellectual Property in the ordinary course of business;

 

 

 

          (t) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods (including under Article 2
of the UCC) and Liens that are contractual rights of set-off relating to
purchase orders and other similar agreements entered into by the Borrower or any
of its Subsidiaries;

 

 

 

          (u) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business;

 

 

 

          (v) Liens on assets other than those of the type included in the
Borrowing Base to secure Indebtedness permitted under clause (d) of “Permitted
Indebtedness”;

 

 

 

          (w) Liens on property of Domestic Subsidiaries which are not Loan
Parties to secure Indebtedness permitted under clause (r) of the definition of
“Permitted Indebtedness”;

 

 

 

          (x) licenses or sublicenses, in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries; and

 

 

 

          (y) other Liens on assets other than those of the type included in the
Borrowing Base securing obligations outstanding in an aggregate principal amount
not to exceed $10,000,000.

 

 

          “Permitted Indebtedness” means each of the following as long as no
Event of Default exists or would arise from the incurrence thereof:

 

 

          (a) Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to any
premium or other amount paid, and fees and expenses reasonably incurred, in each
case on then current market terms, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder, (ii) the result
of such extension, renewal or replacement shall not be an earlier maturity date
or decreased weighted average life of such Indebtedness, and (iii) the terms
relating to collateral (if any) and subordination (if any), of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are not less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

-31-

--------------------------------------------------------------------------------



 

 

 

          (b) Indebtedness of (i) any Loan Party to any other Loan Party, (ii)
any Subsidiary that is not a Loan Party to any Loan Party so long as either (x)
the Payment Conditions are satisfied, or (y) (A) at the time of such Investment,
no Loans are then outstanding and (B) the aggregate amount paid by any Loan
Party on account of such Indebtedness is funded entirely through the use of cash
on hand of the Loan Parties, (iii) any Subsidiary that is not a Loan Party to
any other Subsidiary that is not a Loan Party, and (iv) any Loan Party to any
Subsidiary that is not a Loan Party in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding unless the Payment Conditions are
satisfied (in which event such dollar limitation shall not apply);

 

 

 

          (c) Without duplication of Indebtedness described in clause (f) of
this definition, purchase money Indebtedness of any Loan Party or any Subsidiary
thereof to finance the acquisition of any fixed or capital assets, including
Capital Lease Obligations and Synthetic Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof provided that the terms relating to
collateral (if any) and subordination (if any), of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate, provided that, if requested by the Collateral
Agent, the Loan Parties shall use commercially reasonable efforts to cause the
holders of such Indebtedness to enter into a Collateral Access Agreement on
terms reasonably satisfactory to the Collateral Agent;

 

 

 

          (d) obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates, energy prices or foreign exchange rates, and not
for purposes of speculation or taking a “market view;”;

 

 

 

          (e) Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations, or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case provided in the ordinary
course of business;

 

 

 

          (f) Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party or any Subsidiary (including therein any Indebtedness incurred in
connection with sale-leaseback transactions permitted hereunder), provided that,
upon the request of the Collateral Agent, the Loan Parties shall use
commercially reasonable efforts to cause the holders of such Indebtedness to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Collateral Agent;

 

 

 

          (g) Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness is on terms reasonably
acceptable to the Agents;

 

 

 

          (h) Indebtedness of any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition or other Permitted Investment, which
Indebtedness is existing at the time

-32-

--------------------------------------------------------------------------------



 

 

 

such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party);

 

 

 

          (i) the Obligations and Other Liabilities;

 

 

 

          (j) Indebtedness consisting of Securities (as defined in the
Indenture) issued pursuant to the Indenture;

 

 

 

          (k) (i) Indebtedness constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments in
connection with Permitted Acquisitions and other Permitted Investments and
Permitted Dispositions; and (ii) Indebtedness consisting of obligations of the
Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such Person in connection with any Permitted
Investment;

 

 

 

          (l) Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

 

 

          (m) Indebtedness in respect of netting services, overdraft protections
and similar arrangements and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers of funds in the ordinary course of business (including, without
limitation Guarantees of any such obligations of any Subsidiary which is not a
Loan Party);

 

 

 

          (n) unsecured guaranty obligations of the Borrower or any of its
Subsidiaries of the obligations of any joint ventures permitted under this
Agreement in which the Borrower or any of its Subsidiaries is a party, not
exceeding $10,000,000 in the aggregate at any time outstanding;

 

 

 

          (p) Indebtedness representing deferred compensation to directors,
officers and employees of the Borrower or any of its Subsidiaries incurred in
the ordinary course of business;

 

 

 

          (q) to the extent constituting Indebtedness, judgments, decrees,
attachments or awards not constituting an Event of Default under Section
8.01(h);

 

 

 

          (r) Indebtedness of any Domestic Subsidiary which is not a Loan Party;
and

 

 

 

          (s) other Indebtedness (not described in any other clause of this
definition, as to which such clause shall govern the such Permitted Indebtedness
and this clause (r) shall not be additive thereto) in an aggregate principal
amount not to exceed $300,000,000 at any time outstanding; provided that not
more than $50,000,000 of such Indebtedness may be secured.

 

 

          “Permitted Investments” means each of the following as long as no
Event of Default exists or would arise from the making of such Investment:

 

 

          (a) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

 

 

          (b) commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated, at the time of acquisition
thereof, at least “Prime-2” (or

-33-

--------------------------------------------------------------------------------



 

 

 

the then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than one year from the
date of acquisition thereof;

 

 

 

          (c) any Investments of the Loan Parties consisting of demand deposits
or time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated, at
the time of acquisition thereof, as described in clause (b) of this definition
and (iii) has combined capital and surplus of at least $500,000,000, in each
case with maturities of not more than one year from the date of acquisition
thereof;

 

 

 

          (d) fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria, at the time of acquisition
thereof, described in clause (c) above or with any primary dealer and having a
market value at the time that such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into;

 

 

 

          (e) Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which have the highest rating obtainable from either Moody’s or S&P,
and which invest primarily in one or more of the types of securities described
in clauses (a) through (d) above;

 

 

 

          (f) Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof;

 

 

 

          (g) (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties, (iii)
additional Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party, and (iv) additional Investments by any Loan
Party in any Subsidiary that is not a Loan Party so long as either (x) the
Payment Conditions are satisfied, or (y) (A) at the time of such Investment, no
Loans are then outstanding and (B) the aggregate amount paid by any Loan Party
for such Investment is funded entirely through the use of cash on hand of the
Loan Parties;

 

 

 

          (h) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

 

 

          (i) Guarantees constituting Permitted Indebtedness;

 

 

 

          (j) Investments in Swap Contracts not prohibited hereunder;

 

 

 

          (k) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

-34-

--------------------------------------------------------------------------------



 

 

 

          (l) (i) advances of payroll payments to employees in the ordinary
course of business and (ii) other loans and advances to officers, directors and
employees of the Loan Parties and Subsidiaries in the ordinary course of
business in an aggregate amount not to exceed $10,000,000 at any time
outstanding;

 

 

 

          (m) Investments constituting (i) Permitted Acquisitions and/or (ii)
any acquisition of Store locations of any Person for which the aggregate
consideration payable in connection with such acquisition is less than
$25,000,000 in any transaction or group of transactions which are part of a
common plan;

 

 

 

          (n) Investments of any Person existing at the time such Person becomes
a Subsidiary of any Loan Party or consolidates or merges with the Borrower or
any of its Subsidiaries (including in connection with a Permitted Acquisition)
so long as such Investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger;

 

 

 

          (o) promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05 hereof;

 

 

 

          (p) lease, utility and other similar deposits in the ordinary course
of business;

 

 

 

          (q) Investments in the ordinary course of business consisting of
endorsements for collection or deposit pursuant to Article 3 of the UCC and
customary trade arrangements with customers pursuant to Article 4 of the UCC, in
each case in the ordinary course of business consistent with past practices; and

 

 

 

          (r) other Investments of a nature not otherwise set forth in clauses
(a) through (q) above in an aggregate amount not to exceed $25,000,000 in the
aggregate at any time outstanding;

 

 

provided, however, that notwithstanding the foregoing, at any time when
Revolving Credit Loans are outstanding, the Investments specified in clauses (a)
through (e) or clause (r) shall be subject to Control Agreements (as defined in
the Security Agreement) to the extent required by the Security Agreement.

 

          “Permitted Overadvance” means an Overadvance made by the
Administrative Agent, in its discretion, which:

 

 

          (a) is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

 

 

          (b) is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation or Other Liabilities;

 

 

 

          (c) is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

 

 

          (d) together with all other Permitted Overadvances then outstanding,
shall not (i) exceed five percent (5%) of the Borrowing Base at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit, or (ii) result in any claim or

-35-

--------------------------------------------------------------------------------



liability against the Administrative Agent (regardless of the amount of any
Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance results
from changed circumstances beyond the control of the Administrative Agent (such
as a reduction in the collateral value)), and such “inadvertent Overadvances”
shall not reduce the amount of Permitted Overadvances allowed hereunder, and
further provided that in no event shall the Administrative Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions would exceed the Aggregate Commitments (as in effect prior to any
termination of the Commitments pursuant to Section 2.06 hereof).

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, limited
partnership, Governmental Authority or other entity.

           “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate and includes, without limitation, any Pension Plan or Multiemployer
Plan.

          “Platform” has the meaning specified in Section 6.02.

          “Prepayment Event” means:

 

 

 

          (a) Any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party (other than the sale of
Collateral in the ordinary course of business and the transfer of any Collateral
among Stores and other locations of the Loan Parties);

 

 

 

          (b) Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party unless (i) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent or (ii) prior to the occurrence of a Triggering Event,
the proceeds therefrom are utilized for purposes of replacing or repairing the
assets in respect of which such proceeds, awards or payments were received
within 180 days of the occurrence of the damage to or loss of the assets being
repaired or replaced;

 

 

 

          (c) The issuance by a Loan Party of any Equity Interests, other than
any such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration
for a Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

 

 

 

          (d) The incurrence by a Loan Party of any Indebtedness for borrowed
money pursuant to clause (j) of the definition of Permitted Indebtedness or for
borrowed money that is not Permitted Indebtedness; or

 

 

 

          (e) The receipt by any Loan Party of any Extraordinary Receipts.

          “Pro Forma Availability Condition” means, for any date of calculation
with respect to any transaction or payment, the Pro Forma Excess Availability
following, and after giving effect to, such transaction or payment, will be
equal to or greater than twenty-five percent (25%) of the Loan Cap.

          “Pro Forma Excess Availability” means, for any date of calculation,
the projected Average Daily Availability for each Fiscal Month during any
projected twelve (12) Fiscal Months.

          “Public Lender” has the meaning specified in Section 6.02.

-36-

--------------------------------------------------------------------------------



          “Real Estate” means all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned or leased
by any Loan Party, including all easements, rights-of-way, and similar rights
relating thereto.

          “Register” has the meaning specified in Section 10.06(c).

          “Registered Public Accounting Firm” has the meaning specified by the
Securities Laws and shall be independent of the Borrower and its Subsidiaries as
prescribed by the Securities Laws.

          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.

          “Reports” has the meaning specified in Section 9.12(a).

          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

          “Required Lenders” means, as of any date of determination, at least
three (3) Lenders holding more than 50% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, at
least three (3) Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

          “Reserves” means all (if any) Inventory Reserves and Availability
Reserves.

          “Responsible Officer” means the chief executive officer, president,
chief financial officer or treasurer of a Loan Party or any of the other
individuals designated in writing to the Administrative Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

           “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

-37-

--------------------------------------------------------------------------------



          “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.

          “Security Agreement” means the Security Agreement dated as of the
Closing Date among the Loan Parties and the Collateral Agent.

          “Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered by any
Loan Party to the Collateral Agent pursuant to this Agreement or any other Loan
Document granting a Lien to secure any of the Obligations and Other Liabilities.

          “Settlement Date” has the meaning specified in Section 2.14(a).

          “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries as of
that date determined in accordance with GAAP.

          “Shrink” means Inventory which has been lost, misplaced, stolen, or is
otherwise unaccounted for.

          “Solvent” and “Solvency” means, with respect to any Person on a
particular date, that on such date (a) at fair valuation, all of the properties
and assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

           “Standby Letter of Credit” means any Letter of Credit that is not a
Commercial Letter of Credit and that (a) is used in lieu or in support of
performance guaranties or performance, surety or similar bonds (excluding appeal
bonds) arising in the ordinary course of business, (b) is used in lieu or in
support of stay or appeal bonds, (c) supports the payment of insurance premiums
for reasonably necessary casualty insurance carried by any of the Loan Parties,
or (d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

          “Standby Letter of Credit Sublimit” means $25,000,000.

          “Stated Amount” means at any time the maximum amount for which a
Letter of Credit may be honored.

-38-

--------------------------------------------------------------------------------



          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

          “Store” means any retail store (which may include any real property,
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by any Loan Party.

          “Subordinated Indebtedness” means Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Administrative
Agent.

          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

          “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

-39-

--------------------------------------------------------------------------------



          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.

          “Swing Line Lender” means Bank of America in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

          “Swing Line Loan” has the meaning specified in Section 2.04(a).

          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

          “Swing Line Note” means the promissory note of the Borrower
substantially in the form of Exhibit C-2, payable to the order of the Swing Line
Lender, evidencing the Swing Line Loans made by the Swing Line Lender.

          “Swing Line Sublimit” means an amount equal to the lesser of (a)
$20,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.

          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

          “Termination Date” means the earlier to occur of (i) the Maturity
Date, and (ii) the date on which the maturity of the Obligations is accelerated
(or deemed accelerated) and the Aggregate Commitments are irrevocably terminated
(or deemed terminated) in accordance with Article VII.

          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.

          “Trading with the Enemy Act” has the meaning set forth in Section
10.18.

          “Triggering Event” means either (i) the occurrence and continuance of
any Event of Default, or (ii) the failure of the Borrower to maintain
Availability for three consecutive Business Days of at least seventeen and
one-half (17.5%) percent of the Loan Cap. For purposes of this Agreement, the
occurrence of a Triggering Event shall be deemed continuing at the
Administrative Agent’s option (i) so long as such Event of Default is
continuing, and/or (ii) if the Triggering Event arises as a result of the
Borrower’s failure to achieve Availability as required hereunder, until
Availability has exceeded seventeen and one-half (17.5%) percent of the Loan Cap
for ninety (90) consecutive days, in which case a Triggering Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided that
a Triggering Event shall be deemed continuing (even if an Event of Default is no
longer continuing and/or Excess Availability exceeds the required amount for
ninety (90) consecutive days) at all times after a Triggering Event has occurred
and been discontinued on two (2) occasions after the Closing Date.

-40-

--------------------------------------------------------------------------------



          “Type” means, with respect to a Committed Loan, its character as a
Base Rate Loan or a LIBO Rate Loan.

          “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code
as in effect from time to time in the State of New York; provided, however, that
if a term is defined in Article 9 of the Uniform Commercial Code differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

          “UFCA” has the meaning specified in Section 10.21(d).

          “UFTA” has the meaning specified in Section 10.21(d).

          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

          “United States” and “U.S.” mean the United States of America.

          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

          “Wholly Owned Subsidiary” means, with respect to any Person, any
corporation, partnership or other entity of which all of the Equity Interests
(other than, in the case of a corporation, directors’ qualifying shares) are
directly or indirectly owned or controlled by such Person or one or more Wholly
Owned Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

 

 

          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements or modifications set forth herein or in
any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such

-41-

--------------------------------------------------------------------------------



 

 

 

references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending replacing or interpreting such law
and any reference to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

 

 

          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

 

 

          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

 

 

1.03 Accounting Terms

 

 

 

          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

 

 

          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

 

 

          (c) Adoption of International Financial Reporting Standards. In the
event that the Borrower elects to transition the accounting policies and
reporting practices of the Loan Parties from GAAP to the International Financial
Reporting Standards pursuant to Section 7.13 hereof, and any such adoption of
the International Financial Reporting Standards would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such adoption
of the International Financial Reporting Standards (subject to the approval of
the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
adoption of the International Financial Reporting Standards and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such adoption of the
International Financial Reporting Standards.

-42-

--------------------------------------------------------------------------------



          1.04 Rounding. Any financial ratios required to be maintained by the
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

          1.05 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

          1.06 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time..

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

          2.01 Committed Loans; Reserves. (a) Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the lesser of (x) the amount of such Lender’s
Commitment, and (y) such Lender’s Applicable Percentage of the Borrowing Base;
subject in each case to the following limitations:

 

 

 

                    (i) after giving effect to any Committed Borrowing, the
Total Outstandings shall not exceed the Loan Cap;

 

 

 

                    (ii) after giving effect to any Committed Borrowing, the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment; and

 

 

 

                    (iii) The Outstanding Amount of all L/C Obligations shall
not at any time exceed the Letter of Credit Sublimit.

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.

                    (b) The following are the Inventory Reserves and
Availability Reserves as of the Closing Date:

 

 

 

                    (i) Shrink (an Inventory Reserve): An amount equal to
$1,900,000;

 

 

 

                    (ii) Rent (an Availability Reserve): An amount equal to two
(2) months’ rent for all of the Loan Parties’ leased locations in each Landlord
Lien State, other than leased locations with respect to which the Collateral
Agent has received a Collateral Access Agreement; and

 

 

 

                    (iii) Customer Credit Liabilities (an Availability Reserve):
An amount equal to (x) fifty percent (50%) of the Customer Credit Liabilities
set forth in clause (a) of the

-43-

--------------------------------------------------------------------------------



 

 

 

definition thereof plus (y) one hundred percent (100%) of the Customer Credit
Liabilities set forth in clause (b) of the definition thereof (in each case as
reflected in the Loan Parties’ books and records).

                    (c) The Administrative Agent shall have the right, at any
time and from time to time after the Closing Date in its Permitted Discretion to
establish, modify or eliminate Reserves upon three (3) Business Days’ prior
written notice to the Borrower (during which period the Administrative Agent
shall be available to discuss in good faith any such proposed Reserve with the
Borrower and the Borrower may take such action as may be required so that the
event, condition or matter that is the basis for such Reserve or modification no
longer exists); provided that no such prior notice shall be required for (1)
changes to any Reserves resulting solely by virtue of mathematical calculations
of the amount of the Reserve in accordance with the methodology of calculation
previously utilized (such as, but not limited to, Rent and Customer Credit
Liabilities), or (2) changes to Reserves or establishment of additional Reserves
if a Material Adverse Effect has occurred or it would be reasonably likely that
a Material Adverse Effect to the Lenders would occur were such Reserve not
changed or established prior to the expiration of such three (3) Business Day
period.

          2.02 Borrowings, Conversions and Continuations of Committed Loans.

                    (a) Committed Loans (other than Swing Line Loans) shall be
either Base Rate Loans or LIBO Loans as the Borrower may request subject to and
in accordance with this Section 2.02. All Swing Line Loans shall be only Base
Rate Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

                    (b) Each Committed Borrowing, each conversion of Committed
Loans from one Type to the other, and each continuation of LIBO Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of LIBO
Rate Loans or of any conversion of LIBO Rate Loans to Base Rate Loans, and (ii)
on the requested date (which shall be a Business Day) of any Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(b) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of LIBO Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $1,000,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of LIBO Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBO Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of LIBO Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a LIBO Rate Loan.

-44-

--------------------------------------------------------------------------------



                    (c) Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each applicable Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(b). In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall promptly
make all funds so received available to the Borrower in like funds (but in any
event shall use reasonable efforts to make such funds available by 4:00 p.m.) on
the day of receipt by the Administrative Agent either by (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

                    (d) In the event that the Borrower, after receipt of an
invoice therefor, fails to pay any interest, fee, service charge, expenses, or
other payment to which any Credit Party is entitled from the Loan Parties
pursuant hereto or any other Loan Document when due, the Administrative Agent,
without the request of the Borrower, may advance any such interest, fee, service
charge, expenses, or other payment to which any Credit Party is entitled from
the Loan Parties pursuant hereto or any other Loan Document and may charge the
same to the Loan Account notwithstanding that an Overadvance may result thereby.
The Administrative Agent shall advise the Borrower of any such advance or charge
promptly after the making thereof. Such action on the part of the Administrative
Agent shall not constitute a waiver of the Administrative Agent’s rights and the
Borrower’s obligations under Section 2.05(c). Any amount which is added to the
principal balance of the Loan Account as provided in this Section 2.02(d) shall
bear interest at the interest rate then and thereafter applicable to Base Rate
Loans.

                    (e) Except as otherwise provided herein, a LIBO Rate Loan
may be continued or converted only on the last day of an Interest Period for
such LIBO Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as LIBO Rate Loans without the
Consent of the Required Lenders.

                    (f) The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for LIBO Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

                    (g) After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than ten (10)
Interest Periods in effect with respect to LIBO Rate Loans.

                    (h) The Administrative Agent, the Lenders, the Swing Line
Lender and the L/C Issuer shall have no obligation to make any Loan or to
provide any Letter of Credit if an Overadvance would result. The Administrative
Agent may, in its discretion, make Permitted Overadvances without the consent of
the Lenders, the Swing Line Lender and the L/C Issuer and each Lender shall be
bound thereby. Any Permitted Overadvance may, at the option of the
Administrative Agent, constitute a Swing Line Loan. A Permitted Overadvance is
for the account of the Borrower and shall constitute a Base Rate

-45-

--------------------------------------------------------------------------------



Loan and an Obligation and shall be repaid by the Borrower in accordance with
the provisions of Section 2.05(c). The making of any such Permitted Overadvance
on any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letters of Credit or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Administrative Agent shall have no liability for, and no Loan Party
or Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent with respect to “inadvertent
Overadvances” (i.e. where an Overadvance results from changed circumstances
beyond the control of the Administrative Agent (such as a reduction in the
collateral value)) regardless of the amount of any such Overadvance(s).

          2.03 Letters of Credit.

                    (a) The Letter of Credit Commitment.

                              (i) Subject to the terms and conditions set forth
herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until and including the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Outstandings shall not exceed the Loan Cap,
(x) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit, and (z) the Outstanding Amount of the L/C Obligations with respect to
Standby Letters of Credit shall not exceed the Standby Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Any L/C Issuer (other
than Bank of America or any of its Affiliates) shall notify the Administrative
Agent in writing on each Business Day of all Letters of Credit issued on the
prior Business Day by such L/C Issuer, provided that (A) until the
Administrative Agent advises any such Issuing Bank that the provisions of
Section 4.02 are not satisfied, or (B) the aggregate amount of the Letters of
Credit issued in any such week exceeds such amount as shall be agreed by the
Administrative Agent and such L/C Issuer, such L/C Issuer shall be required to
so notify the Administrative Agent in writing only once each week of the Letters
of Credit issued by such L/C Issuer during the immediately preceding week as
well as the daily amounts outstanding for the prior week, such notice to be
furnished on such day of the week as the Administrative Agent and such L/C
Issuer may agree.

 

-46-

--------------------------------------------------------------------------------



                              (ii) The L/C Issuer shall not issue any Letter of
Credit, if:

 

 

 

                              (A) subject to Section 2.03(b)(iii), the expiry
date of such requested Standby Letter of Credit would occur more than twelve
months after the date of issuance or last extension; or

 

 

 

                              (B) subject to Section 2.03(b)(iii), the expiry
date of such requested Commercial Letter of Credit would occur more than 180
days after the date of issuance or last extension, unless the Required Lenders
have approved such expiry date; or

 

 

 

                              (C) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless either
such Letter of Credit is Cash Collateralized on or prior to the date of issuance
of such Letter of Credit or all the Lenders have approved such expiry date.

                              (iii) The L/C Issuer shall not issue any Letter of
Credit without the prior consent of the Administrative Agent if:

 

 

 

                          (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

 

 

                          (B) the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

 

 

                          (C) such Letter of Credit is to be denominated in a
currency other than Dollars; provided that if the L/C Issuer, in its discretion,
issues a Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrower of the honoring of any drawing under such Letter
of Credit shall be paid in the currency in which such Letter of Credit was
denominated;

 

 

 

                          (D) such Letter of Credit contains any provisions for
automatic reinstatement of the Stated Amount after any drawing thereunder; or

 

 

 

                          (E) a default of any Lender’s obligations to fund
under Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
or Deteriorating Lender hereunder, unless the L/C Issuer has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the L/C
Issuer’s risk with respect to such Lender.

                              (iv) The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof or if the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

                              (v) The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of

-47-

--------------------------------------------------------------------------------



the benefits and immunities (A) provided to the Administrative Agent in Article
IX with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

                    (b) Procedures for Issuance and Amendment of Letters of
Credit; Auto-Extension Letters of Credit.

                              (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two (2)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other customary matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other customary
matters as the L/C Issuer may reasonably require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

                              (ii) Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Loan Party) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance or amendment of each Letter of
Credit, each Lender shall be deemed to (without any further action), and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer, without
recourse or warranty, a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the Stated
Amount of such Letter of Credit. Upon any change in the Commitments under this
Agreement, it is hereby agreed that with respect to all L/C Obligations, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Applicable Percentages of the assigning and assignee Lenders.

                              (iii) If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer shall, subject to the
provisions of this Section 2.03, issue a Standby Letter of

-48-

--------------------------------------------------------------------------------



Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Standby Letter of Credit)
by giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the L/C Issuer, the Borrower shall not be required to make a specific request
to the L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Standby Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Standby
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

                              (iv) Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

                    (c) Drawings and Reimbursements; Funding of Participations.

                              (i) Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof; provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the L/C Issuer and the
Lenders with respect to any such payment. Not later than 11:00 a.m. on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

                              (ii) Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be

-49-

--------------------------------------------------------------------------------



deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

                              (iii) With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

                              (iv) Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

                              (v) Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

                              (vi) If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

                    (d) Repayment of Participations.

                              (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative

-50-

--------------------------------------------------------------------------------



Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

                              (ii) If any payment received by the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in Section
10.05 (including pursuant to any settlement entered into by the L/C Issuer in
its discretion), each Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

                    (e) Obligations Absolute. The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

                              (i) any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other Loan Document;

                              (ii) the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

                              (iii) any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

                              (iv) any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

                              (v) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any of its Subsidiaries; or

                              (vi) the fact that any Event of Default shall have
occurred and be continuing.

          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will promptly notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

-51-

--------------------------------------------------------------------------------



                    (f) Role of L/C Issuer. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or the L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

                    (g) Cash Collateral. Upon the written request of the
Administrative Agent, if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
within one Business Day after such request, Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances in an amount equal to 103% of
the Outstanding Amount of all L/C Obligations, pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby Consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Collateral Agent a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America,
except that Permitted Investments of the type listed in clauses (a) through (f)
of the definition thereof may be made at the request of the Borrower at the
option and in the sole discretion of the Collateral Agent (and at the Borrower’s
risk and expense); interest or profits, if any, on such investments shall
accumulate in such account. If at any time the Administrative Agent reasonably
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the

-52-

--------------------------------------------------------------------------------



Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer and, to the extent not so
applied, shall thereafter be applied to satisfy other Obligations and Other
Liabilities.

                    (h) Applicability of ISP and UCP. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit.

                    (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily Stated Amount
under each such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the fifteenth day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under of each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, while any Event of Default exists, Letter of
Credit Fees shall accrue at the Default Rate as provided in Section 2.12(b)
hereof.

                    (j) Fronting Fee and Documentary and Processing Charges
Payable to L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its
own account a fronting fee (i) with respect to each Commercial Letter of Credit,
at a rate equal to 0.125% per annum, computed on the amount of such Letter of
Credit, and payable upon the issuance or amendment thereof, and (ii) with
respect to each Standby Letter of Credit, at a rate equal to 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears. Such fronting fees shall be due and payable
on the tenth Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
(accompanied by an invoice therefor) and are nonrefundable.

                    (k) Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

          2.04 Swing Line Loans.

                    (a) The Swing Line. Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.04, to

-53-

--------------------------------------------------------------------------------



make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Loan Cap, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender at
such time, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and provided further that the Swing Line Lender shall not be obligated to
make any Swing Line Loan at any time when any Lender is at such time a
Defaulting Lender or Deteriorating Lender hereunder, unless the Swing Line
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Swing Line Lender’s risk with respect to such Lender.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan. The
Swing Line Lender shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Line Loans
made by it or proposed to be made by it as if the term “Administrative Agent” as
used in Article IX included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.

                    (b) Borrowing Procedures. Each Swing Line Borrowing shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent at the request of the Required Lenders prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Borrower at its office
by crediting the account of the Borrower on the books of the Swing Line Lender
in immediately available funds.

 

-54-

--------------------------------------------------------------------------------



                    (c) Refinancing of Swing Line Loans.

                              (i) The Swing Line Lender at any time in its sole
and absolute discretion may request, on behalf of the Borrower (which hereby
irrevocably authorize the Swing Line Lender to so request on their behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

                              (ii) If for any reason any Swing Line Loan cannot
be refinanced by such a Committed Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

                              (iii) If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

                              (iv) Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

-55-

--------------------------------------------------------------------------------



                    (d) Repayment of Participations.

                              (i) At any time after any Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

                              (ii) If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

                              (e) Interest for Account of Swing Line Lender. The
Swing Line Lender shall be responsible for invoicing the Borrower for interest
on the Swing Line Loans. Until each Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

                              (f) Payments Directly to Swing Line Lender. The
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

          2.05 Prepayments.

                    (a) The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) two (2)
Business Days prior to any date of prepayment of LIBO Rate Loans and (B) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if LIBO Rate Loans, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a LIBO Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

                    (b) The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the

-56-

--------------------------------------------------------------------------------



date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

                    (c) If for any reason the Total Outstandings at any time
exceed the Loan Cap, as then in effect, the Borrower shall immediately prepay
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than L/C Borrowings) in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed Loan Cap.

                    (d) The Borrower shall prepay the Loans and Cash
Collateralize the L/C Obligations in accordance with the provisions of Section
6.13 hereof.

                    (e) If any transaction constituting a Prepayment Event is
consummated at any time while Availability is less than $50,000,000 after giving
effect to such transaction, the Borrower shall prepay the Loans and Cash
Collateralize the L/C Obligations in an amount equal to the Net Proceeds
received by a Loan Party on account of such Prepayment Event, irrespective of
whether a Triggering Event then exists and is continuing.

                    (f) Prepayments made pursuant to Section 2.05(c), (d) and
(e) above, first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Committed Loans,
third, shall be used to Cash Collateralize the remaining L/C Obligations; and,
fourth, the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Committed Loans outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable.

                    (g) Prepayments made pursuant to this Section 2.05 shall not
reduce the Aggregate Commitments hereunder.

 

 

 

2.06 Termination or Reduction of Commitments. The Borrower may, upon irrevocable
notice to the Administrative Agent, terminate the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit or from time to time
permanently reduce the Aggregate Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three (3) Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, and (C) the Swing Line
Sublimit if, after giving effect thereto, and to any concurrent payments
hereunder, the Outstanding Amount of Swing Line Loans hereunder would exceed the
Swing Line Sublimit.

 

 

 

          (b) If, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate

-57-

--------------------------------------------------------------------------------



 

 

 

Commitments, such Letter of Credit Sublimit or Swing Line Sublimit shall be
automatically reduced by the amount of such excess.

 

 

 

          (c) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

 

 

2.07 Repayment of Loans.

                              (a) The Borrower shall repay to the Lenders on the
Termination Date the aggregate principal amount of Committed Loans outstanding
on such date.

                              (b) To the extent not previously paid, the
Borrower shall repay the outstanding balance of the Swing Line Loans on the
Termination Date.

                              (c) On the Termination Date, the Borrower shall
Cash Collateralize the L/C Obligations outstanding as of such date in accordance
with the terms hereof.

          2.08 Interest.

                    (a) Subject to the provisions of Section 2.08(b) below, (i)
each LIBO Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBO Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

                    (b) (i) If any amount payable under any Loan Document is not
paid when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws for so long as
such Event of Default is continuing.

                              (ii) If any other Event of Default exists, then
the Administrative Agent may, and upon the request of the Required Lenders
shall, notify the Borrower that all outstanding Obligations shall thereafter
bear interest at a fluctuating interest rate per annum at all times while such
Event of Default is continuing equal to the Default Rate and thereafter such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

                              (iii) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

                    (c) Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

-58-

--------------------------------------------------------------------------------



          2.09 Fees. In addition to certain fees described in subsections (i)
and (j) of Section 2.03:

                    (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Commitment Fee
Percentage times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Loans (but excluding the
principal amount of Swing Line Loans then outstanding) and (ii) the Outstanding
Amount of L/C Obligations. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the fifteenth day after the end of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Commitment Fee Percentage during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Commitment Fee Percentage separately
for each period during such quarter that such Applicable Commitment Fee
Percentage was in effect. Notwithstanding the foregoing, in calculating the
Commitment Fee payable to any Lender which is also the Swing Line Lender, the
principal amount of Swing Line Loans outstanding shall be included in the
calculation of the Outstanding Amount of Loans of such Lender.

                    (b) Other Fees. The Borrower shall pay to the Arranger and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

          2.10 Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

          2.11 Evidence of Debt.

                    (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by the Administrative
Agent (the “Loan Account”) in the ordinary course of business. In addition, each
Lender may record in such Lender’s internal records, an appropriate notation
evidencing the date and amount of each Loan from such Lender, each payment and
prepayment of principal of any such Loan, and each payment of interest, fees and
other amounts due in connection with the Obligations and Other Liabilities due
to such Lender. The accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations and Other Liabilities. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts

-59-

--------------------------------------------------------------------------------



or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrower will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.

                    (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

          2.12 Payments Generally; Administrative Agent’s Clawback.

                    (a) General. All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall, at the option of the Administrative Agent, be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue until such next succeeding Business Day. If any
payment (other than with respect to payment of a LIBO Rate Loan) to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

                    (b) (i) Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBO Rate Loans (or in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender (on demand) and the Borrower (within two
Business Days after demand) severally agree to pay to the Administrative Agent
forthwith such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to

-60-

--------------------------------------------------------------------------------



the Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

                              (ii) Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

                    (c) Failure to Satisfy Conditions Precedent. If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

                    (d) Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Committed Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Committed Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 10.04(c).

                    (e) Funding Source. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

          2.13 Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Obligations of the other
Credit Parties, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Credit Parties ratably
and in the priorities set forth in Section 8.03, provided that:

-61-

--------------------------------------------------------------------------------



 

 

 

          (i) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

 

 

          (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

          2.14 Settlement Amongst Lenders.

 

 

 

          (a) The amount of each Lender’s Applicable Percentage of outstanding
Loans (including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swingline Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

 

 

 

          (b) The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Committed Loans and Swing Line Loans for the period and the amount
of repayments received for the period. As reflected on the summary statement,
(i) the Administrative Agent shall transfer to each Lender its Applicable
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Committed Loans made by each
Lender shall be equal to such Lender’s Applicable Percentage of all Committed
Loans outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

-62-

--------------------------------------------------------------------------------



          2.15 Increase in Commitments.

                     (a) Request for Increase. Provided no Default or Event of
Default then exists or would arise therefrom, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time, request an increase in the Aggregate Commitments by an amount (for all
such requests) not exceeding $100,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $15,000,000, (ii) the Borrower
may make a maximum of four such requests, and (iii) such increase shall be on
the same terms as those set forth in this Agreement. At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

                    (b) Lender Elections to Increase. Each Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

                    (c) Notification by Administrative Agent; Additional
Lenders. The Administrative Agent shall promptly notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), to the extent that the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Borrower, the Administrative Agent, in
consultation with the Borrower, will provide the consenting Lenders with an
opportunity to further increase their Commitments in the amount equal to the
total amount requested by the Borrower and will use its reasonable efforts to
arrange for other Eligible Assignees to become a Lender hereunder and to issue
commitments in an amount equal to the amount of the increase in the Aggregate
Commitments requested by the Borrower and not accepted by the existing Lenders
(and the Borrower may also invite additional Eligible Assignees to become
Lenders) (such Lenders which increase their Commitments and such additional
Lenders, the “Additional Commitment Lenders”), provided, however, that without
the consent of the Administrative Agent, at no time shall the Commitment of any
Additional Commitment Lender be less than $5,000,000.

                    (d) Effective Date and Allocations. If the Aggregate
Commitments are increased in accordance with this Section, the Administrative
Agent, in consultation with the Borrower, shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date and on the
Increase Effective Date (i) the Aggregate Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Commitments and Applicable Percentages of
the Lenders.

                    (e) Conditions to Effectiveness of Increase. As a condition
precedent to such increase, (i) the Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (B) in the case of the Borrower, certifying that, before and after
giving effect to such increase, (1) the representations and warranties contained
in Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to

-63-

--------------------------------------------------------------------------------



clauses (a) and (b), respectively, of Section 6.01, (ii) the Borrower, the
Administrative Agent, and any Additional Commitment Lender shall have executed
and delivered a Joinder Agreement; (iii) the Borrower shall have paid such fees
and other compensation to the Additional Commitment Lenders as the Borrower and
such Additional Commitment Lenders shall agree; (iv) the Borrower shall have
paid such arrangement fees to the Administrative Agent as the Borrower and the
Administrative Agent may agree; (v) the Borrower and the Additional Commitment
Lender shall have delivered such other instruments, documents and agreements as
the Administrative Agent may reasonably have requested; and (vi) no Default
exists. The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

                    (f) Conflicting Provisions. This Section shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

          3.01 Taxes.

                    (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

                    (b) Payment of Other Taxes by the Borrower. Without limiting
the provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

                    (c) Indemnification by the Loan Parties. The Loan Parties
shall indemnify the Administrative Agent, each Lender and the L/C Issuer, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and,
unless resulting from a Lender’s gross negligence, any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount of and basis for calculating such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

                    (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority

-64-

--------------------------------------------------------------------------------



evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

                    (e) Status of Lenders. Any Lender or the L/C Issuer or Agent
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which the Borrower is resident for tax purposes, or
any treaty to which such jurisdiction is a party, with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Such delivery shall be required on the Closing Date (or, in the
case of an assignee, on the date of assignment) and on or before the date such
documentation expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent documentation so delivered or as may
reasonably be requested by the Borrower or the Administrative Agent. In
addition, any Lender or the L/C Issuer, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or the L/C Issuer is subject to backup withholding or
information reporting requirements.

          Without limiting the generality of the foregoing, in the event that
the Borrower is resident for tax purposes in the United States, (1) any Foreign
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

 

 

                    (i) duly completed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

 

 

 

                    (ii) duly completed copies of Internal Revenue Service Form
W-8ECI,

 

 

 

                    (iii) duly completed copies of Internal Revenue Service Form
W-8IMY with any accompanying statements and certificates,

 

 

 

                    (iv) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

 

 

                    (v) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made; and

          (2) any Lender which is not a Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement, whichever of the following is applicable:

-65-

--------------------------------------------------------------------------------



 

 

 

                    (i) duly completed copies of Internal Revenue Service Form
W-9; provided, however, that a Person that the Borrower may treat as an “exempt
recipient” (within the meaning of Treasury Regulations Section 1.6049-4(c)
(without regard to the third sentence thereof) shall not be required to deliver
an Internal Revenue Service Form W-9, except to the extent necessary to avoid
U.S. withholding taxes under Treasury Regulations Section 1.1441-1; and/or

 

 

 

                    (ii) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Lead Borrower to determine the
withholding or deduction required to be made.

                    (f) Treatment of Certain Refunds. If the Administrative
Agent, any Lender or the L/C Issuer shall become aware that it is entitled to
claim a refund or credit from a Governmental Authority in respect of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, the Administrative Agent, or such Lender or the
L/C Issuer, as applicable, shall promptly notify the Borrower of the
availability of such refund claim and, if the Administrative Agent, or such
Lender or the L/C Issuer determines in good faith that making a claim for refund
will not have a materially adverse effect on its Taxes or business operations,
shall, within sixty (60) days after receipt of a request by the Borrower, make a
claim to such Governmental Authority for such refund. If the Administrative
Agent, any Lender or the L/C Issuer determines, in its reasonable discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority
applicable to the amounts received by the Borrower) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

          3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

-66-

--------------------------------------------------------------------------------



          3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBO Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

          3.04 Increased Costs; Reserves on LIBO Rate Loans.

                    (a) Increased Costs Generally. If any Change in Law shall:

 

 

 

                    (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBO Rate) or
the L/C Issuer;

 

 

 

                    (ii) subject any Lender or the L/C Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBO Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or

 

 

 

                    (iii) impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBO Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer and delivery of the
certificate contemplated by Section 3.04(c), the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

                    (b) Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the

-67-

--------------------------------------------------------------------------------



L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time upon
delivery of the certificate contemplated by Section 3.04(c), the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company for any such reduction suffered.

                    (c) Certificates for Reimbursement. A certificate of a
Lender or the L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, and the method for calculating such amount or amounts as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

                    (d) Delay in Requests. Failure or delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the L/C Issuer, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

                    (e) Reserves on LIBO Rate Loans. The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

 

 

          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

 

 

          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

 

 

          (c) any assignment of a LIBO Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

-68-

--------------------------------------------------------------------------------



including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
LIBO Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such LIBO Rate Loan was in fact so
funded. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and setting forth in
reasonable detail the manner in which such amount or amounts was determined
shall be delivered to the Borrower.

          3.06 Mitigation Obligations; Replacement of Lenders.

                    (a) Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

                    (b) Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.

          3.07 Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations and Other Liabilities hereunder.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

          4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

 

 

          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or other electronic image scan transmission
(e.g., “pdf” or “tiff” via e-mail) (followed promptly by originals) unless
otherwise specified, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:

 

 

 

                    (i) executed counterparts of this Agreement;

-69-

--------------------------------------------------------------------------------



 

 

 

          (ii) a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

 

 

          (iii) certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party evidencing (A) the authority of each Loan Party to enter into this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party and (B) the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

 

 

 

          (iv) copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

 

 

 

          (v) favorable opinions of (i) Skadden, Arps, Slate, Meagher & Flom,
LLP, counsel to the Loan Parties, (ii) general corporate counsel to the Loan
Parties, and (iii) local counsel to the Loan Parties in Florida, in each case
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

 

 

 

          (vi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, (C)
to the Solvency of the Loan Parties as of the Closing Date after giving effect
to the transactions contemplated hereby and (D) that either that (1) no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by any Loan Party, and the validity against such Loan
Party, of the Loan Documents to which it is a party, or (2) that all such
consents, licenses and approvals have been obtained and are in full force and
effect;

 

 

 

          (vii) evidence that all insurance required to be maintained pursuant
to the Loan Documents and all endorsements in favor of the Agents required under
the Loan Documents have been obtained and are in effect;

 

 

 

          (viii) a payoff letter from Bank of America, N.A., as agent for the
lenders under the Existing Credit Agreement reasonably satisfactory in form and
substance to the Administrative Agent evidencing that the Existing Credit
Agreement has been or concurrently with the Closing Date is being terminated,
all obligations thereunder are being paid in full, and all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released;

 

 

 

          (ix) the Security Documents and other Loan Documents set forth on
Schedule 4.01 hereto and certificates evidencing any stock being pledged
thereunder (for clarity, other than Excluded Property as therein defined),
together with undated stock powers executed in blank, each duly executed by the
applicable Loan Parties;

-70-

--------------------------------------------------------------------------------



 

 

 

 

 

          (x) (A) appraisals (based on net liquidation value) by a third party
appraiser reasonably acceptable to the Collateral Agent of all Inventory of the
Loan Parties, the results of which are reasonably satisfactory to the Collateral
Agent and (B) a written report regarding the results of a customary commercial
finance examination of the Loan Parties, which shall be reasonably satisfactory
to the Collateral Agent;

 

 

 

 

 

          (xi) results of searches or other evidence reasonably satisfactory to
the Collateral Agent (in each case dated as of a date reasonably satisfactory to
the Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any mortgages, and
releases or subordination agreements satisfactory to the Collateral Agent are
being tendered concurrently with such extension of credit or other arrangements
satisfactory to the Collateral Agent for the delivery of such termination
statements and releases, satisfactions and discharges have been made;

 

 

 

 

 

          (xii) (A) duly authorized Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create or perfect the first priority Liens
to the extent intended to be created under the Loan Documents and all such
documents and instruments shall have been concurrently submitted for filing
registering or recordation to the satisfaction of the Collateral Agent, and (B)
the Credit Card Notifications and Blocked Account Agreements required as of the
Closing Date pursuant to Section 6.13 hereof;

 

 

 

 

 

          (xiii) evidence that all other actions that the Collateral Agent may
deem necessary in order to create valid Liens on the property described in the
Mortgages have been taken; and

 

 

 

 

 

          (xiv) without duplication of other requirements of this Section 4.01,
such other assurances, certificates, documents, consents or opinions as are
described in Schedule 4.01 hereto.

 

 

 

 

          (b) After giving effect to (i) the first funding under the Loans, (ii)
the payment of all fees and other amounts due under the Loan Documents on the
Closing Date, and (iii) all Letters of Credit to be issued at, or immediately
subsequent to, such establishment, Availability shall be not less than
$100,000,000.

 

 

 

          (c) The Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the month ended on January 31,
2009, and executed by a Responsible Officer of the Borrower.

 

 

 

          (d) The Administrative Agent shall have received the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries for the Fiscal
Year ending January 31, 2009, and the related consolidated statements of income
or operations and Shareholders’ Equity for such Fiscal Year, in form and
substance reasonably satisfactory to the Administrative Agent.

 

 

 

          (e) No event shall have occurred after November 1, 2008 that could
reasonably be expected to have a Material Adverse Effect.

 

 

 

          (f) The Administrative Agent shall have received and be satisfied with
(i) a detailed forecast for Fiscal Year 2009, which shall include a balance
sheet, consolidated statements of income or operations and statement of cash
flow on an annual basis, each prepared in conformity

-71-

--------------------------------------------------------------------------------



 

 

 

with GAAP and consistent with the Loan Parties’ then current practices and (ii)
such other information (financial or otherwise) reasonably requested by the
Administrative Agent.

 

 

 

          (g) There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

 

 

          (h) The consummation of the transactions contemplated hereby shall not
violate any Applicable Law or any Organization Document in any material respect.

 

 

 

          (i) All fees required to be paid by the Loan Parties to the Agents or
the Arranger on or before the Closing Date shall have been paid in full, and all
fees required to be paid by the Loan Parties to the Lenders on or before the
Closing Date shall have been paid in full.

 

 

 

          (j) The Borrower shall have paid all reasonable and documented fees,
charges and out-of-pocket disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such reasonable and documented fees, charges and out-of-pocket
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

 

 

          (k) The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act.

 

 

 

          (l) No changes in governmental regulations or policies materially
affecting any Loan Party or any Credit Party with respect to the transactions
contemplated hereby shall have occurred prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

          4.02 Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and of each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

 

 

 

          (a) The representations and warranties of each other Loan Party
contained in Article V or any other Loan Document, shall be true and correct in
all material respects on and as of the date of such Credit Extension, except (i)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (ii) any such representations which are qualified by “materiality” or
“Material Adverse Effect” shall be true and correct in all respects, and (iii)
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

-72-

--------------------------------------------------------------------------------



 

 

 

          (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

 

 

          (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

 

 

          (d) No event or circumstance which could reasonably be expected to
result in a Material Adverse Effect shall have occurred.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrower to each Agent, each L/C Issuer, the Swing Line Lender
and each Lender that the conditions specified in Sections 4.02(a) and (b) have
been satisfied on and as of the date of the applicable Credit Extension. The
conditions set forth in this Section 4.02 are for the sole benefit of the Credit
Parties but until the Required Lenders otherwise direct the Administrative Agent
to cease making Committed Loans in accordance with the terms of this Agreement,
the Lenders will fund their Applicable Percentage of all Loans and L/C Advances
and participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
agreed to by the Administrative Agent, provided, however, the making of any such
Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

          To induce the Credit Parties to enter into this Agreement and to make
Loans and to issue Letters of Credit hereunder, each Loan Party represents and
warrants to the Administrative Agent and the other Credit Parties that:

          5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) (as it
relates to any Immaterial Subsidiary), (b)(i) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Schedule 5.01 annexed hereto sets forth, as of the Closing Date, each Loan
Party’s name as it appears in official filings in its state of incorporation or
organization, its state of incorporation or organization, organization type, and
organization number, if any, issued by its state of incorporation or
organization, and its federal employer identification number.

          5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or

-73-

--------------------------------------------------------------------------------



contravention of, or constitute a default under, or require any payment to be
made under (i) any Material Indebtedness to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
that would reasonably be expected to result in a Material Adverse Effect; (c)
result in or require the creation of any Lien upon any asset of any Loan Party
(other than Liens in favor of the Collateral Agent under the Loan Documents); or
(d) violate any Law in any material respect.

          5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Agreement) or (b)such as have been obtained or made and are in
full force and effect.

          5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

          5.05 Financial Statements; No Material Adverse Effect.

                    (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and other than public disclosures made
pursuant to press releases and public filings prior to the Closing Date.

                    (b) The unaudited Consolidated balance sheet of the Borrower
and its Subsidiaries dated January 31, 2009, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for the
Fiscal Year ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all Material Indebtedness of the
Loan Parties and their Consolidated Subsidiaries as of the date of such
financial statements.

                    (c) No event shall have occurred after November 1, 2008 that
could reasonably be expected to have a Material Adverse Effect.

                    (d) The Consolidated forecasted balance sheet and statements
of income and cash flows of the Borrower and its Subsidiaries delivered pursuant
to Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Loan Parties’ reasonable estimate of its future financial
performance (it being understood that such forecasted

-74-

--------------------------------------------------------------------------------



financial information is subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties, that no assurance is
given that any particular forecasts will be realized, that actual results may
differ and that such differences may be material).

          5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties, threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of its properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
disclosed in Schedule 5.06, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

          5.07 No Default. No Loan Party or any Subsidiary is in default under
or with respect to, or party to, any Material Indebtedness. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

          5.08 Ownership of Property; Liens. (a) Each of the Loan Parties and
each Subsidiary thereof has good record and marketable title in fee simple to or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each Subsidiary has good and
marketable title to, valid leasehold interests in, or valid licenses to use all
personal property and assets material to the ordinary conduct of its business,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

                    (b) Schedule 5.08(b)(1) sets forth the address (including
street address, county and state) of all Real Estate that is owned by the Loan
Parties, together with a list of the holders of any mortgage or other Lien
thereon as of the Closing Date. Each Loan Party and each of its Subsidiaries has
good, marketable and insurable fee simple title to the real property owned by
such Loan Party or such Subsidiary, free and clear of all Liens, other than
Permitted Encumbrances and except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Schedule 5.08(b)(2) sets forth the address (including street
address, county and state) of all Leases of the Loan Parties in effect as of the
Closing Date, together with a list of the lessor and its contact information
with respect to each such Lease as of the Closing Date. To the knowledge of the
Loan Parties, each of such Leases is in full force and effect and the Loan
Parties are not in default of the terms thereof except, in each case, as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

                    (c) Schedule 7.01 sets forth a complete and accurate list of
all effective Liens on the property or assets of each Loan Party and each of its
Subsidiaries (other than Excluded Property as defined in the Security Agreement)
in an amount in excess of $100,000, showing as of the Closing Date the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto.
The property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Permitted Encumbrances.

                    (d) Schedule 7.02 sets forth a complete and accurate list of
all Investments in an amount in excess of $100,000 held by any Loan Party or any
Subsidiary of a Loan Party on the Closing Date, showing as of the date hereof
the amount, obligor or issuer and maturity, if any, thereof.

                    (e) Schedule 7.03 sets forth a complete and accurate list of
all Indebtedness in an amount in excess of $100,000 of each Loan Party or any
Subsidiary of a Loan Party on the Closing Date, showing as of the date hereof
the amount, obligor or issuer and maturity thereof.

-75-

--------------------------------------------------------------------------------



            5.09 Environmental Compliance. Except as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
except as specifically disclosed in Schedule 5.09:

 

 

 

          (a) No Loan Party or any Subsidiary thereof (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

 

 

          (b) None of the properties currently or formerly owned or operated by
any Loan Party or any Subsidiary thereof is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof; there is no asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or Subsidiary
thereof; and to the knowledge of the Loan Parties, Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof.

 

 

 

          (c) No Loan Party or any Subsidiary thereof is undertaking, and no
Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any Subsidiary thereof have been disposed of in a manner not reasonably expected
to result in material liability to any Loan Party or any Subsidiary thereof.

            5.10 Insurance. The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies (or otherwise reasonably acceptable to the Administrative Agent) which
are not Affiliates of the Loan Parties (or through self-insurance arrangements),
in such amounts (after giving effect to any self-insurance), with such
deductibles and covering such risks (including, without limitation, workmen’s
compensation, public liability, business interruption and property damage
insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Loan Parties or the
applicable Subsidiary operates. Schedule 5.10 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Closing Date
and the Administrative Agent and the Lenders acknowledge that such insurance and
the insurance carriers are acceptable as of the Closing Date. As of the Closing
Date, each insurance policy listed on Schedule 5.10 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.

            5.11 Taxes. The Loan Parties and their Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (a) those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Liens (other than Permitted Encumbrances on account thereof) have
been filed and which contest effectively suspends the collection of the
contested obligation

-76-

--------------------------------------------------------------------------------



and the enforcement of any Lien securing such obligation, or (b) which would not
be reasonably expected to result in a Material Adverse Effect.

          5.12 ERISA Compliance.

                    (a) Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan. No Lien imposed under the Code or ERISA exists or is likely
to arise on account of any Plan.

                    (b) There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

                    (c) (i) No ERISA Event has occurred or is reasonably
expected to occur that individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect; (ii) no Pension Plan has any
Unfunded Pension Liability that individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA) that
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect; (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and to the best
knowledge of the Borrower, no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan that
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect; and (v) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA that individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect.

          5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation of each such Subsidiary. All of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and, as of the Closing Date, are owned by a Loan Party (or a
Subsidiary of a Loan Party) in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens except for those created under the Security
Documents. Except as set forth in Schedule 5.13, as of the Closing Date, there
are no outstanding rights to purchase any Equity Interests in any Subsidiary.
All of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable and are owned in the amounts
specified on Part (b) of Schedule 5.13 free and clear of all Liens except for
those created under the Security Documents. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect. Neither Foot Locker Australia, Inc. nor Foot
Locker New Zealand, Inc. maintains any assets of the type included in the
Borrowing Base (other than any immaterial assets of a de minimus nature) in the
United States.

-77-

--------------------------------------------------------------------------------



          5.14 Margin Regulations; Investment Company Act.

                    (a) None of the proceeds of the Credit Extensions shall be
used directly or indirectly for any purpose that would entail a violation of
Regulations T, U, or X issued by the FRB.

                    (b) None of the Loan Parties or any Subsidiary thereof is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

          5.15 Disclosure. No report, financial statement, certificate or other
information previously or hereafter furnished by or on behalf of any Loan Party
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (excluding projected financial information and
general industry data) (in each case, as modified or supplemented by other
information so furnished (including public disclosures made pursuant to press
releases and public filings prior to the Closing Date) and when taken as a
whole) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such projected financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance is given
that any particular projections will be realized, that actual results may differ
and that such differences may be material).

          5.16 Compliance with Laws. Each of the Loan Parties and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

          5.17 Intellectual Property Except, in each case, as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties and their Subsidiaries own, or possess the
right to use, all of the Intellectual Property that is reasonably necessary for
the operation of their respective businesses. Except, in each case, as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, to the knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now employed
by any Loan Party or any Subsidiary infringes upon any Intellectual Property
rights held by any other Person, and except as disclosed in Schedule 5.17, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

          5.18 Labor Matters.

          There are no strikes, lockouts, slowdowns or other material labor
disputes against any Loan Party or any Subsidiary thereof pending or, to the
knowledge of any Loan Party, threatened. The hours worked by and payments made
to employees of the Loan Parties comply with the Fair Labor Standards Act and
any other applicable federal, state, local or foreign Law dealing with such
matters, except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law. All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party, on account of wages and employee health and

-78-

--------------------------------------------------------------------------------



welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party. Except as
set forth on Schedule 5.18, as of the Closing Date, no Loan Party is a party to
or bound by any collective bargaining agreement. There are no complaints, unfair
labor practice charges, grievances, arbitrations, unfair employment practices
charges or any other claims or complaints against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries, which
could reasonably be expected to have a Material Adverse Effect.

            5.19 Security Documents.

 

 

 

          (a) The Security Agreement creates in favor of the Collateral Agent,
for the benefit of the Secured Parties referred to therein, a legal, valid, and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The UCC financing statements,
releases and other filings are in appropriate form and have been or will be
filed in the offices specified in the Due Diligence Certificate (as defined in
the Security Agreement). Upon such filings and/or the obtaining of “control” (as
such term is defined in the UCC), the Collateral Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including
without limitation the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC) or by obtaining control, under the UCC (in
effect on the date this representation is made) in each case prior and superior
in right to any other Person to the extent required by the Loan Documents.

 

 

 

          (b) The Mortgages create in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, and
enforceable Lien in the Mortgaged Property (as defined in the Mortgages), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Upon the filing of the Mortgages with the
appropriate Governmental Authorities and the payment of any mortgage recording
taxes or fees, the Collateral Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Mortgaged Property that may be perfected by such filing
(including without limitation the proceeds of such Mortgaged Property), in each
case prior and superior in right to any other Person to the extent required by
the Loan Documents.

            5.20 Solvency.

            After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are Solvent.

            5.21 Deposit Accounts; Credit Card Arrangements.

                    (a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each DDA, in each case as of the Closing Date: (i) the name and
address of the depository, (ii) the account number(s) maintained with such

-79-

--------------------------------------------------------------------------------



depository, (iii) a contact person at such depository, and (iv) the
identification of each Blocked Account Bank.

                    (b) Annexed hereto as Schedule 5.21(b) is a list describing
all arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

            5.22 Brokers. No broker or finder brought about the obtaining,
making or closing of the Loans or transactions contemplated by the Loan
Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

            5.23 Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, any
agreement with any supplier of any Loan Party which could reasonably be expected
to have a Material Adverse Effect.

            5.24 Casualty. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

ARTICLE VI
AFFIRMATIVE COVENANTS

            So long as any Lender shall have any Commitment hereunder, any Loan
or other Obligation (other than contingent indemnification obligations for which
no claim has then been asserted) hereunder shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding, the Loan Parties shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Domestic Subsidiary to:

            6.01 Financial Statements. Deliver to the Administrative Agent (for
distribution to each Lender):

 

 

 

          (a) as soon as available, but in any event within 90 days after the
end of each Fiscal Year of the Borrower (commencing with the Fiscal Year ended
January 31, 2009), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

 

 

          (b) as soon as available, but in any event within 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower (commencing with the Fiscal Quarter ended May 2, 2009), a Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Borrower’s

-80-

--------------------------------------------------------------------------------



 

 

 

Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) the corresponding Fiscal Quarter of the previous Fiscal Year and
(B) the corresponding portion of the previous Fiscal Year, all in reasonable
detail, such consolidated statements to be certified by a Responsible Officer of
the Borrower as fairly presenting in all material respects the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

 

 

          (c) if requested by the Administrative Agent, then within 30 days
after the end of each of the Fiscal Months of each fiscal year of the Borrower
(or sooner if available), (a) (i) a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Month, (ii) OR 1 of the
Borrower’s customary internal financial reports, (iii) Total Domestic Division
Profit as set forth in OR 5 of the Borrower’s customary internal financial
reports, and (iv) Report 135 of the Borrower’s customary internal financial
reports showing U.S. cash flows, each for such Fiscal Month and for the portion
of the Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) the corresponding Fiscal Month of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such statements to be certified by a Responsible
Officer of the Borrower as fairly representing in all material respects the
financial condition, results of operations, and cash flows of the Borrower and
its Subsidiaries or domestic divisions, as applicable, as of the end of such
Fiscal Month in accordance with the Borrower’s customary accounting practices in
effect on the Closing Date, and (b) reasonably detailed calculations with
respect to the Adjusted Consolidated Fixed Charge Coverage Ratio for such period
(whether or not it is then required to be tested hereunder);

 

 

 

          (d) as soon as available, but in any event within 45 days after the
end of each Fiscal Year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries, and an Availability model, in each case on a
quarterly basis for the immediately following Fiscal Year (including the fiscal
year in which the Maturity Date occurs), and as soon as available, any
significant revisions to such forecast with respect to such Fiscal Year, it
being understood and agreed that (i) any forecasts furnished hereunder are
subject to significant uncertainties and contingencies, which may be beyond the
control of the Loan Parties, (ii) no assurance is given by the Loan Parties that
the results or forecast in any such projections will be realized and (iii) the
actual results may differ from the forecasted results set forth in such
projections and such differences may be material.

 

 

           6.02 Certificates; Other Information. Deliver to the Administrative
Agent (for distribution to each Lender), in form and detail satisfactory to the
Administrative Agent:

 

 

          (a) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the Fiscal Quarter ended May 2, 2009), (i) a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide a statement of reconciliation conforming such financial
statements to GAAP and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;

 

 

 

          (b) on the fifteenth (15th) day of each Fiscal Month (or, if such day
is not a Business Day, on the next succeeding Business Day) (or more frequently
at the option of the Borrower), a Borrowing Base Certificate showing the
Borrowing Base as of the close of business as of the last

-81-

--------------------------------------------------------------------------------



 

 

 

day of the immediately preceding Fiscal Month, each Borrowing Base Certificate
to be certified as complete and correct in all material respects by a
Responsible Officer of the Borrower; provided that at any time that an
Accelerated Borrowing Base Delivery Event has occurred and is continuing, such
Borrowing Base Certificate shall be delivered on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day), as of the
close of business for the immediately preceding week;

 

 

 

          (c) promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them, but only to the
extent that such reports, letters or recommendations could reasonably be
expected to materially adversely impact (i) the calculation of the Borrowing
Base, the Adjusted Consolidated Fixed Charge Coverage Ratio (or the components
thereof), the Consolidated Fixed Charge Coverage Ratio (or the components
thereof), or the Pro Forma Availability Condition or (ii) the accuracy of any
financial statements furnished under Section 6.01 hereof;

 

 

 

          (d) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements (other than
registration statements on Form S-8 or its equivalent) which any Loan Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

 

 

          (e) the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

 

 

 

          (f) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of the Indenture or any similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

 

 

          (g) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, in each case, could reasonably expected to
have a Material Adverse Effect; and

 

 

 

          (h) promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the

-82-

--------------------------------------------------------------------------------



Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender (through the Administrative Agent) that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it (through the
Administrative Agent) or maintaining its copies of such documents.

            The Loan Parties hereby acknowledge that (a) the Administrative
Agent and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Loan Parties
or their securities) (each, a “Public Lender”). The Loan Parties hereby agree
that so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

            6.03 Notices. Promptly notify the Administrative Agent of the
following promptly after any Responsible Officer of the Borrower obtains
knowledge thereof:

 

 

 

          (a) the occurrence of any Default;

 

 

 

          (b) any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

 

 

          (c) the occurrence of any ERISA Event;

 

 

 

          (d) any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

 

 

          (e) the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

-83-

--------------------------------------------------------------------------------



 

 

 

          (f) any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;

 

 

 

          (g) the filing of any Lien for unpaid Taxes against any Loan Party;

 

 

 

          (h) any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any interest in a material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding or if any material portion of
the Collateral is damaged or destroyed; and

 

 

 

          (i) any failure by any Loan Party to pay rent at (i) ten (10%) or more
of such Loan Party’s locations or (ii) any of such Loan Party’s locations if
such failure continues for more than ten (10) days following the day on which
such rent first came due and such failure would be reasonably likely to result
in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

            6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, except,
in each case, where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) no
Lien has been filed with respect thereto (other than Permitted Encumbrances of
the type described in clauses (a), (b) and (e) of such definition), and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. Nothing contained herein shall be deemed to
limit the rights of the Agents with respect to determining Reserves pursuant to
this Agreement.

            6.05 Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence (and, except to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, good standing) under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Loan Parties or that failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

            6.06 Maintenance of Properties. (a) Except to the extent that the
failure to do so could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
casualty events excepted; and (b) make all

-84-

--------------------------------------------------------------------------------



necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

          6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (or otherwise reasonably acceptable to the
Administrative Agent) which are not Affiliates of the Loan Parties (or through
self-insurance arrangements reasonably acceptable to the Administrative Agent),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent. The Administrative Agent and the Lenders
acknowledge that the insurance described in Section 5.10 and the insurance
carriers priding such insurance are acceptable as of the Closing Date.

                    (a) Fire and extended coverage policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include (i)
a non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Collateral Agent, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent
(and the Collateral Agent agrees, unless a Triggering Event is then continuing
or the proceeds are required to be applied to the Obligations and Other
Liabilities in accordance with the provisions of Sections 2.05(c) or 2.05(e), to
deliver such insurance proceeds as the Borrower may direct), (ii) a provision to
the effect that none of the Loan Parties, Credit Parties or any other Person
shall be a co-insurer and (iii) such other provisions as the Collateral Agent
may reasonably require from time to time to protect the interests of the Credit
Parties. Commercial general liability policies shall be endorsed to name the
Collateral Agent as an additional insured. Business interruption policies shall
name the Collateral Agent as a loss payee and shall be endorsed or amended to
include (i) a provision that, from and after the Closing Date, the insurer shall
pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Collateral Agent (and the Collateral Agent agrees, unless a
Triggering Event is then continuing or the proceeds are required to be applied
to the Obligations and Other Liabilities in accordance with the provisions of
Sections 2.05(c) or 2.05(e), to deliver such insurance proceeds as the Borrower
may direct), (ii) a provision to the effect that none of the Loan Parties, the
Administrative Agent, the Collateral Agent or any other party shall be a
co-insurer and (iii) such other provisions as the Collateral Agent may
reasonably require from time to time to protect the interests of the Credit
Parties. Each such policy referred to in this Section 6.07(a) shall also provide
that it shall not be canceled or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Collateral Agent (giving the Collateral Agent the right to
cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Collateral Agent. The Borrower shall deliver to the Collateral Agent,
prior to the cancellation or non-renewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent, including an insurance binder)
together with evidence reasonably satisfactory to the Collateral Agent of
payment of the premium therefor.

                    (b) None of the Credit Parties, or their agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 6.07. Each such insurance companies
shall have no rights of subrogation against any Credit Party or its agents or
employees. If, however, the insurance policies do not provide waiver of
subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Credit Parties and their agents and employees. The
designation of any form, type or amount of insurance coverage by any Credit
Party under this Section 6.07 shall in no

-85-

--------------------------------------------------------------------------------



event be deemed a representation, warranty or advice by such Credit Party that
such insurance is adequate for the purposes of the business of the Loan Parties
or the protection of their properties.

                    (c) Maintain for themselves and their Subsidiaries, a
Directors and Officers insurance policy, and a “Blanket Crime” policy including
employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, property, and computer fraud coverage
with responsible companies in such amounts as are customarily carried by
business entities engaged in similar businesses similarly situated, and will
upon request by the Administrative Agent furnish the Administrative Agent
certificates evidencing renewal of each such policy.

            6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; and (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

 

 

6.09 Books and Records; Accountants. (a) Maintain proper books of record and
account in conformity with GAAP consistently applied, in which entries true and
correct in all material respects shall be made of financial transactions and
matters involving the assets and business of the Loan Parties or such
Subsidiary, as the case may be; and (ii) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be.

 

 

 

          (b) at all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and shall permit such
Registered Public Accounting Firm to discuss the Loan Parties’ financial
performance, financial condition, operating results, controls, and such other
matters, within the scope of the retention of such Registered Public Accounting
Firm, as may be raised by the Administrative Agent; provided that any such
discussions between the Administrative Agent and the Registered Public
Accounting Firm shall take place only with the participation of the Borrower
(which agrees to make itself reasonable available therefor).

 

 

 

6.10 Inspection Rights. (a) Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and Registered Public Accounting Firm, all at the
expense of the Loan Parties and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Loan Parties at any time
during normal business hours and without advance notice.

 

 

 

          (b) Upon the request of the Administrative Agent after reasonable
prior notice, permit the Administrative Agent or professionals (including
investment bankers, consultants, accountants, lawyers and appraisers) retained
by the Administrative Agent to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. The
Loan Parties shall pay the reasonable and documented fees and out-of-pocket
expenses of the Administrative Agent and such professionals with respect to one
(1) appraisal of the Loan Parties’ Inventory and one (1) commercial finance
examination

-86-

--------------------------------------------------------------------------------



 

 

 

during any twelve month period; provided that, if any Loans have been
outstanding during any twelve month period, the Loan Parties shall pay the
reasonable and documented fees and out-of-pocket expenses of the Administrative
Agent and such professionals with respect to up to two (2) appraisals of the
Loan Parties’ Inventory and up to two (2) commercial finance examinations during
such twelve month period; and provided further that if Availability is at any
time less than fifty (50%) of the Loan Cap during any twelve month period, the
Loan Parties shall pay the reasonable and documented fees and out-of-pocket
expenses of the Administrative Agent and such professionals with respect to up
to three (3) appraisals of the Loan Parties’ Inventory and up to three (3)
commercial finance examinations during such twelve month period. Notwithstanding
the foregoing, the Administrative Agent may undertake additional appraisals and
commercial finance examinations (i) as it in its discretion deems necessary or
appropriate, at its own expense or, (ii) if required by applicable Law or if an
Event of Default shall have occurred and be continuing, at the expense of the
Loan Parties.

            6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a)
to finance the acquisition of working capital assets of the Loan Parties,
including the purchase of inventory and equipment, in each case in the ordinary
course of business, (b) to finance Capital Expenditures of the Loan Parties, and
(c) for general corporate purposes of the Loan Parties, in each case to the
extent not prohibited under applicable Law and the Loan Documents.

            6.12 Additional Loan Parties. Notify the Administrative Agent at the
time that any Person becomes a Subsidiary, and whether the Borrower in its
discretion elects to cause such Subsidiary to become a Loan Party (it being
acknowledged by the Credit Parties that the Borrower is not obligated to cause
such Subsidiary to become a Loan Party) and if any Equity Interests or
Indebtedness of such Person are owned by any Loan Party, to promptly thereafter
(and in any event within thirty (30) days or such longer period as the
Administrative Agent shall agree) cause such Loan Party to pledge such Equity
Interests and any promissory notes evidencing such Indebtedness to the extent
required pursuant by the Security Agreement, in each case in form, content and
scope reasonably satisfactory to the Administrative Agent. If the Borrower
elects to cause such Subsidiary to become a Loan Party: promptly thereafter (and
in any event within thirty (30) days or such longer period as the Administrative
Agent shall agree), cause any such Person (a) to become a Loan Party by
executing and delivering to the Administrative Agent a Joinder Agreement, (b) to
grant a Lien to the Collateral Agent on such Person’s assets to secure the
Obligations and Other Liabilities on the same types of assets which constitute
Collateral under the Security Documents, and (c) to deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and, if requested by the Administrative Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above). In no event shall compliance with this Section 6.12 waive or
be deemed a waiver or Consent to any transaction giving rise to the need to
comply with this Section 6.12 if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute, with
respect to any Subsidiary, an approval of such Person as a Borrower or Guarantor
or permit the inclusion of any acquired assets in the computation of the
Borrowing Base.

            6.13 Cash Management.

                    (a) No later than sixty (60) days after the Closing Date (or
such later date as the Administrative Agent shall agree in its sole discretion):

 

 

 

                          (i) deliver to the Administrative Agent copies of
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit I, which have

-87-

--------------------------------------------------------------------------------



 

 

 

been executed on behalf of such Loan Party and delivered to such Loan Party’s
credit card clearinghouses and processors listed on Schedule 5.21(b); and

 

 

 

                          (ii) enter into a Blocked Account Agreement with each
Blocked Account Bank (collectively, the “Blocked Accounts”).

                    (b) Whether or not a Triggering Event has occurred and is
continuing, the Loan Parties shall (i) ACH or wire transfer, with such frequency
as is consistent with their respective practices in effect on the Closing Date,
(and whether or not there are then any outstanding Obligations) to a Blocked
Account all amounts on deposit and available in each such DDA (net of any
minimum balance as may be required to be kept in such DDA by the depository
institution at which such DDA is maintained) and (ii) cause all payments due
from credit card processors to be forwarded to a Blocked Account.

                    (c) After the occurrence and during the continuance of a
Triggering Event (and delivery of notice thereof from the Administrative Agent
to the Borrower and the applicable Blocked Account Bank), the Loan Parties and
each Blocked Account Bank shall ACH or wire transfer no less frequently than
once each Business Day (and whether or not there are then any outstanding
Obligations) to the concentration account maintained by the Collateral Agent at
Bank of America (the “Concentration Account”), of all cash receipts, all
collections of Accounts and all other proceeds of the Collateral, including,
without limitation, (i) all Net Proceeds, and all other cash payments received
by a Loan Party from any Person or from any source or on account of any sale or
other transaction or event, including, without limitation, any Prepayment Event.
(ii) the then contents of each DDA (net of any minimum balance, not to exceed
$2,500, as may be required to be kept in such DDA by the depository institution
at which such DDA is maintained); and (iii) the then entire ledger balance of
each Blocked Account (net of any minimum balance, not to exceed $2,500, as may
be required to be kept in the subject Blocked Account by the Blocked Account
Bank).

                    (d) The Concentration Account shall at all times be under
the sole dominion and control of the Collateral Agent. The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Concentration Account, (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Obligations and
Other Liabilities and (iii) the funds on deposit in the Concentration Account
shall be applied as provided in this Agreement. In the event that,
notwithstanding the provisions of this Section 6.13, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by such Loan Party for the
Collateral Agent, shall not be deposited in any account of such Loan Party
(other than a Blocked Account) and shall, not later than the Business Day after
receipt thereof, be deposited into the Concentration Account or dealt with in
such other fashion as such Loan Party may be instructed by the Collateral Agent.

                    (e) Upon the request of the Administrative Agent after the
occurrence and during the continuance of a Triggering Event, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.

                    (f) Without limiting the foregoing, so long as no Triggering
Event shall have occurred and be continuing, the Loan Parties may direct, and
shall have sole control over, the manner of disposition of funds in the Blocked
Accounts.

                    (g) Any amounts held or received in the Concentration
Account at any time when no Triggering Event exists shall be applied to the
Obligations and Other Liabilities to the extent required

-88-

--------------------------------------------------------------------------------



pursuant to Sections 2.05(c) or 2.05(e) or promptly remitted to an account of
the Borrower or as the Borrower may otherwise direct.

            6.14 Information Regarding the Collateral.

 

 

 

          (a) Furnish to the Administrative Agent at least ten (10) Business
Days’ prior written notice (or such shorter period as the Administrative Agent
may agree) of any change in any Loan Party’s legal name.

 

 

 

          (b) Furnish to the Administrative Agent at least twenty (20) days
prior written notice (or such shorter period as the Administrative Agent may
agree) of any change in: (i) the location of any Loan Party’s chief executive
office or its principal place of business; (ii) any Loan Party’s type of
organization or jurisdiction of organization; or (iii) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization.

 

 

 

          (c) Furnish to the Administrative Agent prompt written notice of any
change in any trade name used to identify it in the conduct of its business or
in the ownership of its properties.

 

 

 

          (d) The Loan Parties agree not to effect or permit any change referred
to in the clauses (a) and (b) unless all filings have been made under the UCC
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for its own benefit and the benefit of the other Credit
Parties as required by this Agreement and the Security Agreement.

            6.15 Physical Inventories.

                      (a) Cause not less than one physical inventory to be
undertaken, at the expense of the Loan Parties, in each twelve (12) month period
and periodic cycle counts, in each case consistent with past practices,
conducted by such inventory takers as are satisfactory to the Collateral Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Collateral Agent. The Collateral Agent, at the expense of the Loan Parties, may
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party.

                      (b) The Collateral Agent, in its discretion, if any
Default or Event of Default exists, may cause additional such inventories to be
taken as the Collateral Agent determines (each, at the expense of the Loan
Parties).

            6.16 Environmental Laws.

                      (a) Except, in each case, where failure to do so could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and (c)
implement any and all investigation, remediation, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by

-89-

--------------------------------------------------------------------------------



proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties with respect to such circumstances in accordance
with GAAP.

          6.17 Further Assurances.

                    (a) Subject to the any exceptions set forth in any
applicable Loan Document, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any applicable Law, or which any Agent
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties.

                    (b) If any material assets are acquired by any Loan Party
after the Closing Date (other than assets constituting Collateral under the
Security Documents that become subject to the Lien of the Security Documents
upon acquisition thereof), notify the Agents thereof, and the applicable Loan
Party will cause such assets to be subjected to a Lien securing the Obligations
and Other Liabilities and will take such actions as shall be necessary to grant
and perfect such Liens, including actions described in paragraph (a) of this
Section 6.17, all at the expense of the Loan Parties. In no event shall
compliance with this Section 6.17(b) waive or be deemed a waiver or Consent to
any transaction giving rise to the need to comply with this Section 6.17(b) if
such transaction was not otherwise permitted by this Agreement or constitute or
be deemed to constitute Consent to the inclusion of any acquired assets in the
computation of the Borrowing Base.

          6.18 Compliance with Terms of Leaseholds.

          Except as otherwise expressly permitted hereunder, make all payments
and otherwise perform all obligations in respect of all Leases of real property
to which any Loan Party or any of its Subsidiaries is a party, keep such Leases
in full force and effect and not allow such Leases to lapse or be terminated or
any rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such Leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

ARTICLE VII
NEGATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Domestic Subsidiary to, directly or indirectly:

          7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor, other than, as to all of the above, Permitted
Encumbrances; provided that if any such financing statement is filed without the
knowledge or consent of the Borrower, the Borrower shall have a reasonable
period of time after obtaining knowledge thereof to obtain its termination.

          7.02 Investments. Make any Investments, except Permitted Investments.

-90-

--------------------------------------------------------------------------------



            7.03 Indebtedness; Disqualified Stock.

                     (a) Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness or (b) issue Disqualified Stock.

            7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, (or agree to do any of the foregoing), except that:

 

 

 

          (a) any Subsidiary may merge with (i) a Loan Party, provided that the
Loan Party shall be the continuing or surviving Person (and in any merger
involving the Borrower, the Borrower shall be the continuing or surviving
Person), or (ii) any one or more other Subsidiaries which are not Loan Parties,
provided that when any Wholly-Owned Subsidiary is merging with another
Subsidiary, such Wholly-Owned Subsidiary shall be the continuing or surviving
Person;

 

 

 

          (b) so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom, in connection with a Permitted
Acquisition or other Permitted Investment, any Loan Party or Subsidiary of a
Loan Party may merge with or into or consolidate with any other Person or permit
any other Person to merge with or into or consolidate with it; provided that (i)
the Person surviving such merger or consolidation shall be a Loan Party or a
Wholly-Owned Subsidiary of a Loan Party and (ii) in the case of any such merger
or consolidation to which any Loan Party is a party, such Loan Party is the
surviving Person; and

 

 

 

          (c) so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom, any Subsidiary of the Borrower may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Loan Parties and is
not materially disadvantageous or materially adverse to the Credit Parties.

 

 

            7.05 Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except Permitted Dispositions.

            7.06 Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, so long as no Default or Event of Default shall have occurred
and be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

 

 

 

          (a) each Subsidiary may make Restricted Payments to any Loan Party or
to any other Subsidiary;

 

 

 

          (b) the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

 

 

          (c) the Loan Parties and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it either if (i) the Payment
Conditions are satisfied, or (ii) (A) at the time of such purchase or
redemption, no Loans are then outstanding and (B) such purchase or redemption is
funded entirely through the use of cash on hand of the Loan Parties;

 

 

 

          (d) the Borrower may declare and pay cash dividends to its
stockholders if either (i) the Payment Conditions are satisfied, or (ii) (A) at
the time of such payment, no Loans are then

-91-

--------------------------------------------------------------------------------



 

 

 

outstanding and (B) such payment is funded entirely through the use of cash on
hand of the Loan Parties; and

 

 

 

          (e) the Loan Parties may issue and sell Equity Interests provided that
(i) (A) with respect to any Equity Interests, all dividends (other than cash
dividends to be paid by the Borrower in accordance with clause (d) above) in
respect of which are to be paid (and all other payments in respect of which are
to be made) shall be in additional shares of such Equity Interests, in lieu of
cash, (B) such Equity Interests shall not be subject to redemption other than
redemption at the option of the Loan Party issuing such Equity Interests, and
(C) all payments in respect of such Equity Interests are expressly subordinated
to the Obligations, and (ii) no Loan Party shall issue any additional Equity
Interests in a Subsidiary.

 

 

            7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) payment in respect of the Obligations, (b)
as long as no Event of Default then exists, regularly scheduled or mandatory
repayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(other than Subordinated Indebtedness), (c) as long as no Event of Default then
exists, repayments and prepayments of Subordinated Indebtedness in accordance
with the subordination terms thereof, (d) voluntary prepayments, repurchases,
redemptions or defeasances or other satisfaction of Permitted Indebtedness (but
excluding any payment in violation of any subordination terms of any
Subordinated Indebtedness) as long as either (i) the Payment Conditions are
satisfied or (ii) (A) at the time of such prepayment, repurchase, redemption or
defeasance, no Loans are then outstanding and (B) the aggregate amount of such
prepayment, repurchase, redemption or defeasance is funded entirely through the
use of cash on hand of the Loan Parties, (e) payment of Permitted Indebtedness
to the extent such payment is in kind, and (f) refinancings and refundings of
such Indebtedness to the extent permitted hereunder.

            7.08 Change in Nature of Business.

            Engage in any line of business substantially different from the
business conducted by the Loan Parties and their Subsidiaries on the date hereof
or any business reasonably related, complementary, ancillary or incidental
thereto.

            7.09 Transactions with Affiliates. Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to (a) a
transaction between or among the Loan Parties, (b) a transaction between or
among any Subsidiaries of the Borrower that are not Loan Parties, (c)
transactions, arrangements, reimbursements and indemnities permitted between or
among such parties under this Agreement, (d) the payment of reasonable fees and
out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrower or its Subsidiaries, (e) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors, or (f)
non-exclusive, royalty-free licenses of any of the Borrower’s’ or Subsidiaries’
trademarks, trade names and business sytems by Loan Parties to Subsidiaries
which are not Loan Parties.

            7.10 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document or
the Indenture and except in the case of

-92-

--------------------------------------------------------------------------------



restrictions and conditions imposed by law) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments or other distributions to any Loan
Party or to otherwise transfer property to or invest in a Loan Party, (ii) of
any Subsidiary to Guarantee the Obligations and Other Liabilities, (iii) of any
Subsidiary to make or repay loans to a Loan Party, or (iv) of the Loan Parties
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person in favor of the Collateral Agent; provided, however, that this
clause (iv) shall not prohibit (A) any restriction incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (f) of the
definition of Permitted Indebtedness solely to the extent any such restriction
relates to the property financed by or the subject of such Indebtedness, (B)
customary anti-assignment provisions in licenses and other contracts entered
into in the ordinary course of business restricting the assignment thereof or in
contracts for the Disposition of any assets or any Subsidiary, provided that the
restrictions in any such contract shall apply only to the assets or Subsidiary
that is subject to such contract or to be Disposed of, (C) provisions in leases
of real property that prohibit mortgages or pledges of the lessee’s interest
under such lease or restricting subletting or assignment of such lease; (D) any
encumbrance or restriction contained in any agreement of a Person acquired in a
Permitted Investment, which encumbrance or restriction was in existence at the
time of such Permitted Investment (but not created in connection therewith or in
contemplation thereof) and which encumbrance or restriction is not applicable to
any Person or the properties or assets of any Person, other than the Person or
the property and assets of the Person so acquired, or (E) customary provisions
in joint venture agreements and other similar agreements applicable to joint
ventures to the extent such joint ventures are permitted hereunder; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.

          7.11 Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund Indebtedness originally incurred for such
purpose.

          7.12 Amendment of Material Documents.

          (a) Amend, modify or waive any of a Loan Party’s rights under its
Organization Documents in a manner materially adverse to the Credit Parties, or
(b) amend, modify or waive any material document governing any Material
Indebtedness (other than on account of any refinancing thereof otherwise
permitted hereunder), in each case to the extent that such amendment,
modification or waiver would be reasonably likely to have a Material Adverse
Effect.

          7.13 Fiscal Year.

          Either (a) change the Fiscal Year of any Loan Party, or (b) change the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP or except for the adoption by the Borrower of the International
Financial Reporting Standards (subject to Section 1.03 hereof) (the foregoing
not being intended to waive or modify the Loan Parties’ furnishing notice to the
Administrative Agent of such change in accounting policies in accordance with
the provisions of Section 6.03).

          7.14 Deposit Accounts; Credit Card Processors.

          Either (a) open new Blocked Accounts unless the Loan Parties shall
have delivered to the Collateral Agent appropriate Blocked Account Agreements
consistent with the provisions of Section 6.13 and otherwise satisfactory to the
Collateral Agent; or (b) enter into any agreements with credit card processors
other than the ones expressly contemplated herein or in Section 6.13 hereof
unless the Loan Parties shall have delivered to the Collateral Agent appropriate
Credit Card Notifications consistent with the provisions of Section 6.13 and
reasonably satisfactory to the Collateral Agent.

-93-

--------------------------------------------------------------------------------



             7.15 Adjusted Consolidated Fixed Charge Coverage Ratio.

             During the continuance of a Triggering Event, permit the Adjusted
Consolidated Fixed Charge Coverage Ratio, calculated as of the last day of each
Fiscal Month for the most recently ended Measurement Period, to be less than
1.1:1.0.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

             8.01 Events of Default. Any of the following shall constitute an
Event of Default:

 

 

 

          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of any Loan
or any L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, which failure continues for three Business Days, or (iii) any
other amount payable hereunder or under any other Loan Document, which failure
continues for three Business Days; or

 

 

 

          (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05(a), 6.07, 6.10, 6.11, 6.12, 6.13 or 6.14 or Article VII, provided that no
Event of Default shall be deemed to have arisen herein (i) with respect to
Sections 6.02(a) and 6.02(b), unless such failure continues for two Business
Days and such failure has not occurred more than twice in any consecutive twelve
month period, (ii) with respect to Section 6.14(a), unless such failure
continues for two Business Days, or (iii) with respect to Section 6.14(b),
unless such failure continues for five Business Days; or

 

 

 

          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of notice thereof from the
Administrative Agent or the Required Lenders to the Borrower or a Responsible
Officer of the Borrower obtaining knowledge thereof; or

 

 

 

          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

 

 

          (e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such payment is not made
within any applicable grace period in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), or (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (i)(B) shall not apply to secured Indebtedness

-94-

--------------------------------------------------------------------------------



 

 

 

of a Loan Party or a Subsidiary permitted hereunder that becomes due upon the
sale or transfer by such Loan Party or Subsidiary of the assets securing such
Indebtedness, or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Loan Party or such Subsidiary as a result
thereof is greater than $5,000,000 and such Loan Party or Subsidiary is unable
to pay such amount upon such termination; or

 

 

 

          (f) Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries (other than any Immaterial Subsidiary) institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

 

 

          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof (other than any Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 20 days after its issuance or levy; or

 

 

 

          (h) Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding
$15,000,000 and such judgment(s) or order(s) shall continue unsatisfied or
unstayed for a period of 10 consecutive days, or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) such judgment or order, by reason of a pending appeal or
otherwise, shall not have been satisfied, vacated, discharged, stayed or bonded
for a period of 20 consecutive days; or

 

 

 

          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to a Pension Plan,
Multiemployer Plan or the PBGC which would reasonably likely result in a
Material Adverse Effect, or (ii) a Loan Party fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan which would reasonably likely result in a Material Adverse Effect; or

 

 

 

          (j) Invalidity of Loan Documents. (i) Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted

-95-

--------------------------------------------------------------------------------



 

 

 

hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be
(other than pursuant to the terms thereof), or shall be asserted by any Loan
Party (or, with respect to any material assets of the type included in the
Borrowing Base, any other Person) not to be, a valid and perfected Lien on any
Collateral (other than an immaterial portion of the Collateral not of the type
included in the Borrowing Base, as determined by the Administrative Agent in its
Permitted Discretion), with the priority required by the applicable Security
Document, except to the extent resulting from the failure of the Agents to file
UCC continuation statements or Mortgages or to maintain “control” (as such term
is defined in the UCC), as applicable; or

 

 

 

          (k) Change of Control. There occurs any Change of Control; or

 

 

 

          (l) Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action to suspend the operation of the
business of the Loan Parties, taken as a whole, in the ordinary course,
including, without limitation, liquidation of all or a material portion of its
assets or Store locations, or employ an agent or other third party to conduct a
program of closings, liquidations or “Going-Out-Of-Business” sales of any
material portion of its business; or

 

 

 

          (m) Indictment. The indictment of any Loan Party, under any Applicable
Law where the crime alleged would constitute a felony under Applicable Law and
such indictment remains unquashed or such legal process remains undismissed for
a period of 90 days or more, unless the Administrative Agent, in its reasonable
discretion, determines that the indictment is not material; or

 

 

 

          (n) Subordination. Any payments of principal of or premium and
interest on any Subordinated Indebtedness are made or received in violation of
the subordination provisions of the documents evidencing or governing such
Subordinated Indebtedness or any other breach of the subordination provisions of
the documents evidencing or governing such Subordinated Indebtedness occurs.

 

 

           8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, or, at the request of the
Required Lenders shall, take any or all of the following actions:

 

 

          (a) declare the Commitments of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

 

 

          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

 

 

 

          (c) require that the Loan Parties Cash Collateralize the L/C
Obligations; and

-96-

--------------------------------------------------------------------------------



 

 

 

          (d) whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations or
Other Liabilities are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties;

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States of America, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

             No remedy herein is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of Law.

             8.03 Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations and Other Liabilities shall be applied by
the Administrative Agent in the following order:

 

 

 

          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Article III) payable to the Administrative Agent and
the Collateral Agent, each in its capacity as such;

 

 

 

          Second, to payment of that portion of the Obligations constituting
indemnities, expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

 

 

          Third, to the extent not previously reimbursed by the Lenders, to
payment to the Lenders of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances, ratably among the
Lenders in proportion to the amounts described in this clause Third payable to
them;

 

 

 

          Fourth, to the extent that Swing Line Loans have not been refinanced
by a Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

 

 

          Fifth, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, L/C Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Fifth payable to them;

-97-

--------------------------------------------------------------------------------



 

 

 

          Sixth, to the extent that Swing Line Loans have not been refinanced by
a Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

 

 

          Seventh, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Seventh held by them;

 

 

 

          Eighth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

 

 

 

          Ninth, to payment of all other Obligations (including without
limitation the cash collateralization of unliquidated indemnification
obligations as provided in Section 10.04), ratably among the Credit Parties in
proportion to the respective amounts described in this clause Ninth held by
them;

 

 

 

          Tenth, to payment of that portion of the Other Liabilities arising
from Cash Management Services to the extent secured under the Security
Documents, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Tenth held by them;

 

 

 

          Eleventh, to payment of all other Other Liabilities arising from Bank
Products to the extent secured under the Security Documents, ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Eleventh held by them; and

 

 

 

          Last, the balance, if any, after all of the Obligations and Other
Liabilities have been indefeasibly paid in full, to the Loan Parties or as
otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations and Other Liabilities, if any, in the order set forth
above.

ARTICLE IX
ADMINISTRATIVE AGENT

             9.01 Appointment and Authority.

 

 

 

          (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than the provisions of Section 9.06) are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer, and
no Loan Party or any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

 

 

 

          (b) Each of the Lenders (in its capacities as a Lender), Swing Line
Lender and the L/C Issuer hereby irrevocably appoints Bank of America as
Collateral Agent and authorizes the Collateral Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring,

-98-

--------------------------------------------------------------------------------



 

 

 

holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations and Other Liabilities, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Collateral Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

             9.02 Rights as a Lender. The Persons serving as the Agents
hereunder shall have the same rights and powers in their capacity as a Lender as
any other Lender and may exercise the same as though they were not the
Administrative Agent or the Collateral Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent or the
Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Loan Parties or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent or the Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

             9.03 Exculpatory Provisions. The Agents shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:

 

 

 

          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

 

 

          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent, as applicable, is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its respective opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and

 

 

 

          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

             The Agents shall not be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Loan Parties, a Lender or the L/C Issuer. In the

-99-

--------------------------------------------------------------------------------



event that the Agents obtains such actual knowledge or receives such a notice,
the Agents shall give prompt notice thereof to each of the other Credit Parties.
Upon the occurrence of an Event of Default, the Agents shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders. Unless and until the Agents shall have received such
direction, the Agents may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as they shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agents be required to comply with any such directions to
the extent that any Agent believes that its compliance with such directions
would be unlawful.

          The Agents shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

          9.04 Reliance by Agents.

          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

          9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

          9.06 Resignation of Agents. Either Agent may at any time give written
notice of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States and
shall, unless an Event of Default has occurred and is continuing at the time of
such appointment, be reasonably acceptable to the Borrower. If no such successor
shall have been so appointed by the

-100-

--------------------------------------------------------------------------------



Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that if the Administrative Agent or the Collateral Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Collateral Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Administrative Agent
or Collateral Agent hereunder.

          Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except as provided
in Section 9.12, the Agents shall not have any duty or responsibility to provide
any Credit Party with any other credit or other information concerning the
affairs, financial condition or business of any Loan Party that may come into
the possession of the Agents.

          9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Co-Syndication Agents or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Collateral Agent, a Lender or the L/C Issuer hereunder.

-101-

--------------------------------------------------------------------------------



             9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Loan Parties)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

 

 

          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations and Other Liabilities that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer, the Administrative Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer, the Administrative
Agent, such Credit Parties and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer the Administrative Agent and such Credit
Parties under Sections 2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and
10.04) allowed in such judicial proceeding; and

 

 

 

          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

             Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or Other Liabilities or the rights of
any Lender or the L/C Issuer or to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer in any such proceeding.

             9.10 Collateral and Guaranty Matters. The Credit Parties
irrevocably authorize the Agents, at their option and in their discretion,

 

 

 

          (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) and the
expiration or termination of all Letters of Credit (unless cash collateralized
or supported by back-to-back letters of credit reasonably satisfactory to the
L/C Issuer), (ii) that is Disposed of or to be Disposed of as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) in accordance with
Section 10.01;

 

 

 

          (b) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and

-102-

--------------------------------------------------------------------------------



 

 

 

          (c) to release any Guarantor from its obligations under the Facility
Guaranty and each other applicable Loan Document) if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

Upon request by any Agent at any time, the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) will confirm in writing such Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Facility Guaranty and
each other applicable Loan Document pursuant to this Section 9.10. In each case
as specified in this Section 9.10, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and Lien granted under the Security Documents or
to subordinate its interest in such item, or to release such Guarantor from its
obligations under the Facility Guaranty and each other applicable Loan Document,
in each case in accordance with the terms of the Loan Documents and this Section
9.10.

             9.11 Notice of Transfer.

             The Agents may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in Section 10.06.

             9.12 Reports and Financial Statements.

             By signing this Agreement, each Lender:

 

 

 

          (a) agrees to furnish the Administrative Agent after the occurrence
and during the continuance of a Triggering Event (and thereafter at such
frequency as the Administrative Agent may reasonably request) with a summary of
all Other Liabilities due or to become due to such Lender. In connection with
any distributions to be made hereunder, the Administrative Agent shall be
entitled to assume that no amounts are due to any Lender on account of Other
Liabilities unless the Administrative Agent has received written notice thereof
from such Lender;

 

 

 

          (b) is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

 

 

 

          (c) expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;

 

 

 

          (d) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

 

 

          (e) agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and

 

 

 

          (f) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report

-103-

--------------------------------------------------------------------------------



 

 

 

harmless from any action the indemnifying Lender may take or conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
Credit Extensions that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect, and
indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

             9.13 Agency for Perfection.

           Each Lender hereby appoints each other Lender as agent for the
purpose of perfecting Liens for the benefit of the Agents and the Lenders, in
assets which, in accordance with Article 9 of the UCC or any other applicable
Law of the United States can be perfected only by possession. Should any Lender
(other than the Agents) obtain possession of any such Collateral, such Lender
shall notify the Agents thereof, and, promptly upon the Collateral Agent’s
request therefor shall deliver such Collateral to the Collateral Agent or
otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

             9.14 Indemnification of Agents. The Lenders shall indemnify the
Agents (to the extent not reimbursed by the Loan Parties and without limiting
the obligations of Loan Parties hereunder), ratably according to their
respective Applicable Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
to be taken by any Agent in connection therewith; provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

             9.15 Relation among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) authorized to act
for, any other Lender.

             9.16 Defaulting Lender.

 

 

 

          (a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Applicable Percentage of any Loans,
expenses or setoff or purchase its Applicable Percentage of a participation
interest in the Swingline Loans or L/C Borrowings and such failure is not cured
within two (2) days of receipt from the Administrative Agent of written notice
thereof, then, in addition to the rights and remedies that may be available to
the other Credit Parties, the Loan Parties or any other party at law or in
equity, and not at limitation thereof, (i) such Defaulting Lender’s right to
participate in the administration of, or decision-making rights related to, the
Obligations and Other Liabilities, this Agreement or the other Loan Documents
shall be suspended during the pendency of such failure or refusal, (ii) a
Defaulting Lender shall be deemed to have assigned any and all payments due to
it from the Loan Parties, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-Defaulting Lenders for application to,
and reduction of, their proportionate shares of all outstanding Obligations and
Other Liabilities until, as a result of application of such assigned payments
the Lenders’ respective Applicable Percentages of all outstanding Obligations
and Other Liabilities

-104-

--------------------------------------------------------------------------------



 

 

 

shall have returned to those in effect immediately prior to such delinquency and
without giving effect to the nonpayment causing such delinquency, and (iii) At
the option of the Administrative Agent, any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent as cash collateral for future funding obligations of
the Defaulting Lender in respect of any Loan or existing or future participating
interest in any Swing Line Loan or Letter of Credit. The Defaulting Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Defaulting Lender of its Applicable Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at a rate equal to the Federal Funds Rate from time to
time in effect from the date when originally due until the date upon which any
such amounts are actually paid.

 

 

 

          (b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.

 

 

 

          (c) Each Defaulting Lender shall indemnify the Administrative Agent
and each non-Defaulting Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-Defaulting Lender, on account
of a Defaulting Lender’s failure to timely fund its Applicable Percentage of a
Loan or to otherwise perform its obligations under the Loan Documents.

ARTICLE X
MISCELLANEOUS

             10.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no Consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Borrower
or the applicable Loan Party, as the case may be, and each such waiver or
Consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

 

 

          (a) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

 

 

 

          (b) postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the applicable Lenders (or any of them) hereunder
or under any of the other Loan Documents without the written Consent of each
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written Consent of each applicable Lender;

 

 

 

          (c) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or

-105-

--------------------------------------------------------------------------------



 

 

 

other amounts payable hereunder or under any other Loan Document, without the
written Consent of each Lender entitled to such amount; provided, however, that
only the Consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

 

 

          (d) change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written Consent of
each Lender;

 

 

 

          (e) change any provision of this Section or the definition of
“Required Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender;

 

 

 

          (f) except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;

 

 

 

          (g) except for Permitted Dispositions, release all or substantially
all of the Collateral from the Liens of the Security Documents without the
written Consent of each Lender;

 

 

 

          (h) change the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the written Consent of each
Lender, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves;

 

 

 

          (i) modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for a Permitted Overadvance without the written Consent of each Lender; and

 

 

 

          (j) except as expressly permitted herein or in any other Loan
Document, subordinate the Obligations hereunder or the Liens granted hereunder
or under the other Loan Documents, to any other Indebtedness or Lien, as the
case may be without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or Consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

             If any Lender does not Consent (a “Non-Consenting Lender”) to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the Consent of each Lender and that has been approved by the
Required Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected

-106-

--------------------------------------------------------------------------------



as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Borrower to be made pursuant to this
paragraph).

             10.02 Notices; Effectiveness; Electronic Communications.

 

 

 

          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

 

 

                    (i) if to the Loan Parties, the Agents, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

 

 

                    (ii) if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

 

          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Each Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

             Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

 

 

          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR

-107-

--------------------------------------------------------------------------------



 

 

 

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Agents or any of their Related Parties (collectively, the “Agent Parties”) have
any liability to any Loan Party, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Loan Parties’ or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Loan Party, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

 

 

          (d) Change of Address, Etc. Each of the Loan Parties, the Agents, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Agents, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

 

 

          (e) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Loan Parties even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Agents, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties. All telephonic notices to and other telephonic
communications with the Agents may be recorded by the Agents, and each of the
parties hereto hereby consents to such recording.

             10.03 No Waiver; Cumulative Remedies. No failure by any Credit
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided herein and in the other
Loan Documents are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default at the time.

-108-

--------------------------------------------------------------------------------



           10.04 Expenses; Indemnity; Damage Waiver.

 

 

 

          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Agents, the Arranger and any
Person providing Cash Management Services or furnishing Bank Products to any of
the Loan Parties, in connection with this Agreement and the other Loan
Documents, including without limitation (A) the reasonable and documented fees,
charges and disbursements of (1) counsel for the Agents and the Arranger, (2)
appraisers, (3) commercial finance examiners, and (4) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations and Other Liabilities, as wells as expenses of any outside
consultants engaged by the Agents, (B) in connection with (1) the syndication of
the credit facilities provided for herein, (2) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (3) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral or in connection with any proceeding
under any Debtor Relief Laws, or (4) any workout, restructuring or negotiations
in respect of any Obligations and Other Liabilities, and (ii) with respect to
the L/C Issuer, all reasonable out-of-pocket expenses incurred in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder; and (iii) all reasonable out-of-pocket
expenses incurred by the Credit Parties who are not the Agents, the Arranger,
the L/C Issuer or any Person providing Cash Management Services or furnishing
Bank Products to any of the Loan Parties, after the occurrence and during the
continuance of an Event of Default, provided that such Credit Parties shall be
entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest in which case the Credit Parties
may engage and be reimbursed for additional counsel).

 

 

 

          (b) Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agents (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee but excluding Taxes, which shall be governed by
Section 3.01), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agents (and any
sub-agents thereof) and their Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid
by any Credit Party to, a Blocked Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the

-109-

--------------------------------------------------------------------------------



 

 

 

Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

 

 

          (c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agents
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

 

 

          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

 

 

          (e) Payments. All amounts due under this Section shall be payable on
demand (accompanied by back-up documentation to the extent available).

 

 

 

          (f) Survival. The agreements in this Section shall survive the
resignation of any Agent and the L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

             10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer

-110-

--------------------------------------------------------------------------------



severally agrees to pay to the Agents upon demand its Applicable Percentage
(without duplication) of any amount so recovered from or repaid by the Agents,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

           10.06 Successors and Assigns.

 

 

                    (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

                    (b) Assignments by Lenders. Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

 

 

                    (i) Minimum Amounts

 

 

 

                              (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and

 

 

 

                              (B) in any case not described in subsection
(b)(i)(A)of this Section, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

-111-

--------------------------------------------------------------------------------



 

 

 

                    (ii) Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

 

 

 

                    (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

 

 

                              (A) the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) a Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

 

 

                              (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

 

 

 

                              (C) the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

 

 

                              (D) the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the assignment of any Commitment.

 

 

 

                    (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500,
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

                    (c) Register. The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders,

-112-

--------------------------------------------------------------------------------



and the Commitments of, and principal amounts of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice. This Section 10.06(c) shall be construed so that the Loans and L/C
Obligations are at all times maintained in “registered form” within the meaning
of section 163(f), 871(h)(2) and 881(c) of the Code.

                    (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person or the Loan Parties or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such lender shall
remain the holder of its Loans and owner of its participation or other interest
in any Letter of Credit for all purposes hereunder, and (iv) the Loan Parties,
the Agents, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

                    (e) Limitations upon Participant Rights. A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

                    (f) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

                    (g) Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include

-113-

--------------------------------------------------------------------------------



electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

                    (h) Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 10 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 10 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

          10.07 Treatment of Certain Information; Confidentiality. Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, funding sources, attorneys, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source (only if such Credit Party has no knowledge that such source
itself is not in breach of a confidentiality obligation) other than the Loan
Parties.

-114-

--------------------------------------------------------------------------------



          For purposes of this Section, “Information” means all information
received from the Loan Parties or any Subsidiary thereof relating to the Loan
Parties or any Subsidiary thereof or their respective businesses, other than any
such information that is available to any Credit Party on a non-confidential
basis prior to disclosure by the Loan Parties or any Subsidiary thereof
(provided that if such information is furnished by a source known to such Credit
Party to be subject to a confidentiality obligation, such source, to the
knowledge of such Credit Party, is not in violation of such obligation by such
disclosure). Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

          Each of the Credit Parties acknowledges that (a) the Information may
include material non-public information concerning the Loan Parties or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

          10.08 Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent or the Required
Lenders, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrower or any other Loan Party
against any and all of the Obligations and Other Liabilities then due under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

          10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

          10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter

-115-

--------------------------------------------------------------------------------



hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic image scan transmission
(e.g., “pdf” or “tiff” via email) shall be as effective as delivery of a
manually executed counterpart of this Agreement.

           10.11 Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation (other than any contingent indemnification obligations for
which no claim has then been asserted) hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding. Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, and (y) any obligations that may thereafter arise with respect to
the Other Liabilities.

           10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

           10.13 Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if any Lender delivers a notice described in Section
3.02, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

 

 

          (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

 

 

          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances being so assigned, accrued
interest thereon, accrued fees and all other amounts payable to it in respect
thereof hereunder and under the other Loan Documents (including any amounts
under Section 3.05) from the assignee (to the extent of such

-116-

--------------------------------------------------------------------------------



 

 

 

outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

 

 

          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

 

 

          (d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

          10.14 Governing Law; Jurisdiction; Etc.

                      (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR
THE CONFLICT OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW
SECTIONS 5-1401 AND 5-1402).

                      (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION (EXCEPT AS PROVIDED IN CLAUSE (e) BELOW) OF THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

                      (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

-117-

--------------------------------------------------------------------------------



                    (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

          10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND WHETHER INITIATED BY OR AGAINST SUCH PERSON OR IN WHICH ANY SUCH
PERSON IS JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

          10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

          10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the

-118-

--------------------------------------------------------------------------------



Loan Parties that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Patriot Act. No part
of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

           10.18 Foreign Asset Control Regulations. Neither of the advance of
the Loans nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, none of the Loan Parties or their Affiliates (a) is or will become
a “blocked person” as described in the Executive Order, the Trading With the
Enemy Act or the Foreign Assets Control Regulations or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person” or in any manner violative of any such order.

           10.19 Time of the Essence. Time is of the essence of the Loan
Documents.

           10.20 Press Releases.

 

 

 

         (a) Each Credit Party agrees that neither it nor its Affiliates will in
the future issue any press releases or other public disclosure using the name of
the Administrative Agent or its Affiliates or referring to this Agreement or the
other Loan Documents without at least two (2) Business Days’ prior notice to the
Administrative Agent and without the prior written consent of the Administrative
Agent unless (and only to the extent that) such Credit Party or Affiliate is
required to do so under applicable Law and then, in any event, such Credit Party
or Affiliate will consult with the Administrative Agent before issuing such
press release or other public disclosure.

 

 

 

         (b) Each Credit Party agrees that neither it nor its Affiliates will in
the future issue any press releases or other public disclosure using the name of
the Borrower or its Subsidiaries without at least two (2) Business Days’ prior
notice to the Administrative Agent and the Borrower and without the prior
written consent of the Administrative Agent and the Borrower unless (and only to
the extent that) such Credit Party or Affiliate is required to do so under
applicable Law and then, in any event, such Credit Party or Affiliate will
consult with the Borrower before issuing such press release or other public
disclosure. Subject to the foregoing, each Loan Party consents to the
publication by Administrative Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using any
Loan Party’s name, product photographs, logo or trademark upon the Borrower’s
approval, not to be unreasonably withheld. Administrative Agent or such Lender
shall provide a draft reasonably in advance of any advertising material to the
Borrower for review and comment prior to the

-119-

--------------------------------------------------------------------------------



 

 

 

publication thereof. Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

             10.21 Additional Waivers.

                      (a) The Obligations are the joint and several obligation
of each Loan Party. To the fullest extent permitted by Applicable Law, the
obligations of each Loan Party shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Collateral Agent or any other Credit Party.

                      (b) The obligations of each Loan Party shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the indefeasible payment in full in cash of the Obligations after
the termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of any Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

                      (c) To the fullest extent permitted by applicable Law,
each Loan Party waives any defense based on or arising out of any defense of any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any other
Loan Party, other than the indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. The Collateral Agent and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party,
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

                      (d) Upon payment by any Loan Party of any Obligations, all
rights of such Loan Party against any other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. In addition, any indebtedness of any Loan Party
now or hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible payment in full of the Obligations and no Loan
Party will demand, sue for or otherwise attempt to collect any such

-120-

--------------------------------------------------------------------------------



indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents. Subject to the foregoing, to the extent
that any Loan Party shall, under this Agreement as a joint and several obligor,
repay any of the Obligations constituting Loans made to the Borrower hereunder
or other Obligations incurred directly and primarily by the Borrower or any
other Loan Party (an “Accommodation Payment”), then the Loan Party making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount, for
each of such other Loan Parties, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Loan Party’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Loan Parties. As of any date of determination, the “Allocable Amount” of
each Loan Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Loan Party hereunder
without (a) rendering such Loan Party “insolvent” within the meaning of Section
101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer
Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b)
leaving such Loan Party with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA.

          10.22 No Strict Construction.

          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

          10.23 Attachments.

          The exhibits, schedules and annexes attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the
purposes stated herein, except that in the event of any conflict between any of
the provisions of such exhibits and the provisions of this Agreement, the
provisions of this Agreement shall prevail.

[signature pages follow]

-121-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the date first
above written.

 

 

 

BORROWER:

 

 

 

FOOT LOCKER, INC.


 

 

 

 

By: 

/s/ John A. Maurer

 

 

--------------------------------------------------------------------------------

 

Name: 

  John A. Maurer

 

Title: 

  Vice President and Treasurer


 

 

 

GUARANTORS:

 

 

 

FOOT LOCKER RETAIL, INC.

 

TEAM EDITION APPAREL, INC.

 

FOOT LOCKER STORES, INC.

 

FOOT LOCKER SPECIALTY, INC.

 

ROBBY’S SPORTING GOODS, INC.

 

FOOT LOCKER CORPORATE SERVICES, INC.

 

FOOT LOCKER HOLDINGS, INC.

 

FOOT LOCKER SOURCING, INC.

 

FOOT LOCKER OPERATIONS, LLC

 

FL RETAIL OPERATIONS LLC

 

FL SPECIALTY OPERATIONS LLC

 

FL EUROPE HOLDINGS, INC.

 

FL CANADA HOLDINGS, INC.

 

FOOT LOCKER ASIA, INC.

 

FL CORPORATE NY, LLC

 

FL RETAIL NY, LLC

 

FL SPECIALTY NY, LLC

 

FOOT LOCKER CARD SERVICES LLC

 

as to each of the foregoing


 

 

 

 

By: 

/s/ John A. Maurer

 

 

--------------------------------------------------------------------------------

 

Name: 

  John A. Maurer

 

Title: 

  Vice President and Treasurer

Signature Page to Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent and as Collateral Agent

 

 

 

 

By: 

/s/ Christine Hutchinson

 

 

--------------------------------------------------------------------------------

 

Name: 

Christine Hutchinson

 

Title: 

Principal

Signature Page to Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

BANK OF AMERICA, N.A., as L/C Issuer, as

 

Swing Line Lender and as a Lender

 

 

 

 

By: 

/s/ Christine Hutchinson

 

 

--------------------------------------------------------------------------------

 

Name: 

Christine Hutchinson

 

Title: 

Principal

Signature Page to Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

JPMORGAN CHASE BANK, N.A., as Co-

 

Syndication Agent and as a Lender

 

 

 

 

By: 

/s/ Kathleen C. Maggi

 

 

--------------------------------------------------------------------------------

 

Name: 

Kathleen C. Maggi

 

 

--------------------------------------------------------------------------------

 

Title:

SVP

 

 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

By: 

/s/ James R. Dore

 

 

--------------------------------------------------------------------------------

 

Name: 

James R. Dore

 

 

--------------------------------------------------------------------------------

 

Title: 

Executive Vice President

 

 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as

 

Documentation Agent and as a Lender

 

 

 

 

By: 

/s/ Jeffrey S. Gruender

 

 

--------------------------------------------------------------------------------

 

Name: 

Jeffrey S. Gruender

 

 

--------------------------------------------------------------------------------

 

Title: 

VP – Business Credit

 

 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

CAPITAL ONE LEVERAGE FINANCE

 

CORPORATION, as a Lender

 

 

 

 

By: 

/s/ Nick Malatestinic

 

 

--------------------------------------------------------------------------------

 

Name: 

Nick Malatestinic

 

 

--------------------------------------------------------------------------------

 

Title: 

SVP

 

 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement

--------------------------------------------------------------------------------



 

 

 

 

HSBC BUSINESS CREDIT (USA) INC., and

 

as a Lender

 

 

 

 

By: 

/s/ Thomas A. Getty, Jr.

 

 

--------------------------------------------------------------------------------

 

Name: 

Thomas A. Getty, Jr.

 

 

--------------------------------------------------------------------------------

 

Title: 

Vice President

 

 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement

--------------------------------------------------------------------------------